

Exhibit 10.5
 
 
Execution Copy




 


 
 
CHASE ISSUANCE TRUST
 
as Issuing Entity
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
as Indenture Trustee and Collateral Agent
 
____________________
 
SECOND AMENDED AND RESTATED
 
ASSET POOL ONE SUPPLEMENT
 
dated as of December 19, 2007
 
to
 
THIRD AMENDED AND RESTATED
 
INDENTURE
 
dated as of December 19, 2007
 



--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
 
 
Page


ARTICLE I
 
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
Section 1.1
Definitions
3
Section 1.2
Effect of Headings and Table of Contents
12
Section 1.3
Successors and Assigns
12
Section 1.4
Separability
12
Section 1.5
Governing Law
12
Section 1.6
Counterparts
12
ARTICLE II
 
COLLATERAL
Section 2.1
Initial Collateral
13
Section 2.2
[Reserved]
13
Section 2.3
Increases in the Invested Amount of an Existing Asset Pool One Collateral
Certificate.
13
Section 2.4
Addition of Collateral.
14
Section 2.5
Removal of Accounts.
17
Section 2.6
Account Allocations
19
Section 2.7
Discount Receivables.
20
Section 2.8
Recording, Etc.
20
Section 2.9
Trust Indenture Act Requirements
22
Section 2.10
Suits To Protect the Collateral
22
Section 2.11
Purchaser Protected
22
Section 2.12
Powers Exercisable by Receiver or Collateral Agent
22
Section 2.13
Determinations Relating to Collateral
23
Section 2.14
Release of all Collateral.
23
Section 2.15
Certain Actions by Collateral Agent
24
Section 2.16
Opinions as to Collateral.
24
Section 2.17
Delegation of Duties
24
Section 2.18
Issuing Entity’s Representations and Warranties
25





i

--------------------------------------------------------------------------------






ARTICLE III
 
COLLECTIONS, ALLOCATIONS, DEPOSITS AND PAYMENTS
Section 3.1
Collections and Allocations
27
Section 3.2
Allocations of Finance Charge Collections and Default Amounts.
28
Section 3.3
Allocations of Principal Collections
28
Section 3.4
Allocations of the Asset Pool One Servicing Fee.
28
Section 3.5
Allocations of Amounts to the Excess Funding Account and Allocations of Amounts
on Deposit in the Excess Funding Account
29
Section 3.6
Final Payment
29
Section 3.7
Payments within a Series, Class or Tranche
30
Section 3.8
Allocations of Finance Charge Collections, Default Amounts, Servicing Fees and
Principal Collections Allocable to the Transferor Interest.
30
Section 3.9
Transfer of Defaulted Accounts
31
Section 3.10
Adjustments for Miscellaneous Credits and Fraudulent Charges.
31
Section 3.11
Recoveries and Interchange.
32
Section 3.12
[Reserved]
32
Section 3.13
Designation of Remaining Principal Shortfalls
32
Section 3.14
Monthly Servicer’s Certificate
33
ARTICLE IV
 
THE COLLATERAL AGENT
Section 4.1
Certain Duties and Responsibilities.
34
Section 4.2
Certain Rights of the Collateral Agent
35
Section 4.3
Not Responsible for Recitals or Issuance of Notes
36
Section 4.4
May Hold Notes
36
Section 4.5
Money Held in Trust
36
Section 4.6
Compensation and Reimbursement; Limit on Compensation, Reimbursement and
Indemnity.
36
Section 4.7
Disqualification; Conflicting Interests
37
Section 4.8
Corporate Collateral Agent Required; Eligibility
37
Section 4.9
Resignation and Removal; Appointment of Successor.
38
Section 4.10
Acceptance of Appointment by Successor
39
Section 4.11
Merger, Conversion, Consolidation or Succession to Business
39





ii

--------------------------------------------------------------------------------






Section 4.12
Preferential Collection of Claims Against Issuing Entity
40
Section 4.13
Representations and Covenants of the Collateral Agent
40
Section 4.14
Custody of Asset Pool One Collateral Certificates and Other Collateral
40
Section 4.15
Collateral Agent’s Application for Instructions from the Issuing Entity
40
Section 4.16
Events of Default and Remedies; Reports of Indenture Trustee; Reports to Issuing
Entity.
41
ARTICLE V
 
BANK ACCOUNTS AND INVESTMENTS
Section 5.1
Bank Accounts.
42
Section 5.2
Investment of Funds in the Bank Accounts.
43
ARTICLE VI
 
MISCELLANEOUS
Section 6.1
No Petition
45
Section 6.2
Actions by the Issuing Entity
45
Section 6.3
Limitations on Liability.
45
Section 6.4
Termination of Issuing Entity
46
Section 6.5
Termination Distributions
46
Section 6.6
Derivative Counterparty, Supplemental Credit Enhancement Provider and
Supplemental Liquidity Provider as Third-Party Beneficiary
46
Section 6.7
Amendments
46





iii

--------------------------------------------------------------------------------




 
EXHIBITS
 
EXHIBIT A
Form of Transferor Certificate

 
EXHIBIT B
Form of Assignment of Receivables in Additional Accounts Included in Asset Pool
One

 
EXHIBIT C
Form of Assignment of Additional Collateral Certificate Included in Asset Pool
One

 
EXHIBIT D
Form of Reassignment of Receivables in Removed Accounts Included in Asset Pool
One

 
EXHIBIT E-1
Form of Monthly Payment Instructions and Notification to the First USA Credit
Card Master Trust Trustee

 
EXHIBIT E-2
Form of Monthly Payment Instructions and Notification to the Chase Credit Card
Master Trust Trustee

 
EXHIBIT F
Form of Asset Pool One Monthly Servicer’s Certificate

 
 
SCHEDULES
 
SCHEDULE 1                                 List of Asset Pool One Accounts
[Deemed Incorporated]
 


iv

--------------------------------------------------------------------------------




This SECOND AMENDED AND RESTATED ASSET POOL ONE SUPPLEMENT between CHASE
ISSUANCE TRUST, a statutory business trust organized under the laws of the State
of Delaware (the “Issuing Entity” or the “Trust”), having its principal office
at c/o Wilmington Trust Company, 1100 North Market Street, Wilmington, Delaware
19890-1600, Attention: Corporate Trust Administration, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as Indenture Trustee (as
defined in the Indenture described herein) and as collateral agent (in such
capacity, the “Collateral Agent”) for the benefit of the parties listed in the
Granting Clause of this Asset Pool One Supplement, is made and entered into as
of December 19, 2007.
 
All things necessary to make this Second Amended and Restated Asset Pool One
Supplement a valid agreement of the Issuing Entity, in accordance with its
terms, have been done.
 
 
RECITALS
 
WHEREAS, the parties hereto have heretofore executed and delivered an Asset Pool
One Supplement, dated as of May 1, 2002 (as amended, supplemented or otherwise
modified, the “Original Asset Pool One Supplement”);
 
WHEREAS, the parties hereto have executed and delivered an Amended and Restated
Asset Pool One Supplement, dated as of October 15, 2004 (as amended,
supplemented or otherwise modified, the “Amended and Restated Asset Pool One
Supplement”), by and between the Issuing Entity and the Collateral Agent, as
amended by the First Amendment thereto, dated as of May 10, 2005, the Second
Amendment thereto, dated as of February 1, 2006 and the Third Amendment thereto,
dated as of September 27, 2007, each by and among the Issuing Entity and
Indenture Trustee and the Collateral Agent;
 
WHEREAS, the parties hereto desire to amend and restate the Amended and Restated
Asset Pool One Supplement to read in its entirety as set forth below; and
 
WHEREAS, all conditions precedent to the execution of this Second Amended and
Restated Asset Pool One Supplement have been complied with;
 
NOW, THEREFORE, the parties hereto hereby agree that effective on and as of the
date hereof, the Amended and Restated Asset Pool One Supplement is hereby
amended and restated in its entirety as follows:
 
 
GRANTING CLAUSE
 
The Issuing Entity hereby grants to the Collateral Agent (the “Secured Party”)
for the benefit and security of the following:  (a) the Asset Pool One
Noteholders, (b) the Indenture Trustee, in its individual capacity and (c) the
Collateral Agent, in its individual capacity, a security interest in all of its
right, title and interest, whether now owned or hereafter acquired, in and to
the following:
 
(i)           each Asset Pool One Collateral Certificate;
 


1

--------------------------------------------------------------------------------




(ii)           all Asset Pool One Receivables;
 
(iii)           the Excess Funding Account established for Asset Pool One;
 
(iv)           the Collection Account established for Asset Pool One;
 
(v)           each Supplemental Bank Account (including all Sub-Accounts
thereof) established from time to time for Asset Pool One;
 
(vi)           all Permitted Investments and all investment property, money and
other property held in or through the Collection Account, the Excess Funding
Account or any Supplemental Bank Account and including any Sub-Accounts therein;
 
(vii)           all rights, benefits and powers under any Derivative Agreement;
 
(viii)          all rights, benefits and powers under any Supplemental Credit
Enhancement Agreement or Supplemental Liquidity Agreement;
 
(ix)           all rights, benefits and powers under the Transfer and Servicing
Agreement with respect to the Asset Pool One Collateral Certificates and the
Asset Pool One Receivables;
 
(x)           all present and future claims, demands, causes of and choses in
action in respect of any of the foregoing and all interest, principal, payments
and distributions of any nature or type on any of the foregoing;
 
(xi)           all accounts, general intangibles, chattel paper, instruments,
documents, goods, money, investment property, deposit accounts, certificates of
deposit, letters of credit, letter-of-credit rights and advices of credit
consisting of, arising from, or relating to any of the foregoing; and
 
(xii)           all proceeds of the foregoing.
 
Items (i) through (xii) above are collectively referred to as the
“Collateral.”  The Security Interest in the Collateral is granted to secure the
Asset Pool One Notes (and the obligations under the Indenture and this Asset
Pool One Supplement), equally and ratably without prejudice, priority or
distinction between any Asset Pool One Note by reason of difference in time of
issuance or otherwise, except as otherwise expressly provided in the Indenture,
or in the Indenture Supplement which establishes any Series, Class or Tranche of
Notes, and to secure (x) the payment of all amounts due on such Asset Pool One
Notes in accordance with their respective terms, (y) the payment of all other
sums payable by the Issuing Entity under the Indenture, any Indenture Supplement
and this Asset Pool One Supplement relating to the Asset Pool One Notes and (z)
compliance by the Issuing Entity with the provisions of the Indenture, any
Indenture Supplement or this Asset Pool One Supplement relating to the Asset
Pool One Notes.  This Asset Pool One Supplement is a security agreement within
the meaning of the UCC.
 


2

--------------------------------------------------------------------------------




The Collateral Agent acknowledges the grant of such Security Interest, and
accepts the Collateral in trust hereunder in accordance with the provisions
hereof and agrees to perform the duties herein to the end that the interests of
the Asset Pool One Noteholders may be adequately and effectively protected.
 
The Asset Pool One Notes, Derivative Agreements, Supplemental Credit Enhancement
Agreements, Supplemental Liquidity Agreements and other obligations under the
Indenture, this Asset Pool One Supplement and any Indenture Supplement relating
to the Asset Pool One Notes will benefit from the Security Interest to the
extent (and only to the extent) proceeds of and distributions on the Collateral
are allocated for their benefit pursuant to the Indenture, this Asset Pool One
Supplement and the applicable Indenture Supplement.
 
 
ARTICLE I 
 
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
 
Section 1.1  Definitions.  For all purposes of this Asset Pool One Supplement,
except as otherwise expressly provided or unless the context otherwise requires:
 
(a)  the terms defined in this Article have the meanings assigned to them in
this Article, and, along with any other term defined in any Section of this
Asset Pool One Supplement, include the plural as well as the singular;
 
(b)  all other terms used herein which are defined in the Indenture, the
applicable Indenture Supplement or the Transfer and Servicing Agreement, either
directly or by reference therein, have the meanings assigned to them therein;
 
(c)  as used in this Asset Pool One Supplement and in any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms not
defined in this Asset Pool One Supplement or in any such certificate or other
document, and accounting terms partly defined in this Asset Pool One Supplement
or in any such certificate or other document to the extent not defined, shall
have the respective meanings given to them under GAAP.  To the extent that the
definitions of accounting terms in this Asset Pool One Supplement or in any such
certificate or other document are inconsistent with the meanings of such terms
under GAAP, the definitions contained in this Asset Pool One Supplement or in
any such certificate or other document shall control;
 
(d)  the words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Asset Pool One Supplement shall refer to this Asset Pool One
Supplement as a whole and not to any particular provision of this Asset Pool One
Supplement; references to any subsection, Section, clause, Schedule or Exhibit
are references to subsections, Sections, clauses, Schedules and Exhibits in or
to this Asset Pool One Supplement unless otherwise specified; the term
“including” means “including without limitation”; references to any law or
regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; references to any Person include that
Person’s successors and assigns; and references to any agreement refer to such
agreement, as amended, supplemented or otherwise modified from time to time;
 


3

--------------------------------------------------------------------------------




(e)  in the event that any term or provision contained herein shall conflict
with or be inconsistent with any term or provision contained in the Indenture,
the applicable Indenture Supplement or the Transfer and Servicing Agreement, the
terms and provisions of this Asset Pool One Supplement shall be controlling;
 
(f)  each capitalized term defined herein shall relate only to the Asset Pool
One Notes and no other notes issued by the Issuing Entity; and
 
(g)  whenever used in this Asset Pool One Supplement, the following words and
phrases shall have the following meanings, and the definitions of such terms and
phrases are applicable to the singular as well as the plural forms of such terms
and to the masculine as well as to the feminine and the neuter genders of such
terms:
 
“Account Assignment” has the meaning specified in subsection 2.4(c)(v).
 
“Additional Asset Pool One Account” has the meaning specified in subsection
2.4(a).
 
“Additional Asset Pool One Collateral Certificate” has the meaning specified in
subsection 2.4(a).
 
“Addition Cut-Off Date” means, with respect to any Additional Asset Pool One
Account, the date as of which the applicable Additional Accounts shall have been
selected by the Issuing Entity for inclusion in Asset Pool One pursuant to
Section 2.4.
 
“Addition Date” has the meaning specified in subsection 2.4(a)(i).
 
“Adjustment Payment” has the meaning specified in subsection 3.10(a).
 
“Administrator” means Chase Bank USA, National Association in its capacity as
Administrator of the Trust.
 
“Aggregate Addition Limit” means, with respect to Asset Pool One,  the aggregate
number of Additional Asset Pool One Accounts that may be designated for
inclusion in Asset Pool One without prior satisfaction of the Note Rating Agency
Condition, equal to the aggregate number of Additional Asset Pool One Accounts
which would either (x) with respect to any consecutive three-month period, equal
15% of the aggregate number of Asset Pool One Accounts as of the first day of
such three-month period or (y) with respect to any twelve-month period, equal
20% of the aggregate number of Asset Pool One Accounts as of the first day of
such twelve-month period.
 
“Amortization Period” has, with respect to any Series, Class or Tranche of Asset
Pool One Notes, the meaning specified in the applicable Indenture Supplement
with respect to such Series, Class or Tranche of Asset Pool One Notes.
 
“Asset Pool One” means the Collateral granted to the Collateral Agent pursuant
to this Asset Pool One Supplement.
 


4

--------------------------------------------------------------------------------




“Asset Pool One Accounts” means the Initial Asset Pool One Accounts and the
Accounts that have been designated by the Issuing Entity, pursuant to Section
2.4, to have their Receivables included in Asset Pool One; provided, however,
that Removed Asset Pool One Accounts shall not be Asset Pool One Accounts on or
after the related Removal Date.
 
“Asset Pool One Average Principal Balance” means, with respect to Asset Pool
One, (a) for any Monthly Period in which no Addition Date, Removal Date or
Discount Option Date occurs, the Asset Pool One Principal Receivables as of the
close of business on the last day of the prior Monthly Period and (b) for any
Monthly Period in which one or more Addition Dates, Removal Dates or Discount
Option Dates occurs, the sum of:
 
(i)  the product of (x) the Asset Pool One Principal Receivables as of the close
of business on the last day of the prior Monthly Period and (y) a fraction, (A)
the numerator of which is the number of days from and including the first day of
such Monthly Period to but excluding the initial Addition Date, Removal Date or
Discount Option Date, as the case may be, in such Monthly Period and (B) the
denominator of which is the number of days in such Monthly Period; and
 
(ii)  the product of (x) the Asset Pool One Principal Receivables as of the
close of business on the initial Addition Date, Removal Date or Discount Option
Date in such Monthly Period, after giving effect to such addition, removal or
discount, as the case may be, and (y) a fraction, (A) the numerator of which is
the number of days from and including the initial Addition Date, Removal Date or
Discount Option Date, as the case may be, in such Monthly Period to but
excluding the next subsequent Addition Date, Removal Date or Discount Option
Date in such Monthly Period or, if no such next subsequent date occurs in such
Monthly Period, to and including the last day of such Monthly Period and (B) the
denominator of which is the number of days in such Monthly Period; and
 
(iii)  for each subsequent Addition Date, Removal Date or Discount Option Date
in such Monthly Period, the product of (x) the Asset Pool One Principal
Receivables at the close of business on such Addition Date, Removal Date or
Discount Option Date, after giving effect to such addition, removal or discount,
as the case may be, and (y) a fraction, (A) the numerator of which is the number
of days from and including such Addition Date, Removal Date or Discount Option
Date, as the case may be, in such Monthly Period to but excluding the next
subsequent Addition Date, Removal Date or Discount Option Date or, if no such
next subsequent date occurs in such Monthly Period, to and including the last
day of such Monthly Period and (B) the denominator of which is the number of
days in such Monthly Period.
 
“Asset Pool One Collateral Certificate” means each Collateral Certificate that
has been designated by the Issuing Entity for inclusion in Asset Pool One
pursuant to Sections 2.1 and 2.4.
 
“Asset Pool One Collateral Certificate Principal Shortfall Payments” means, for
any Monthly Period, amounts received on Asset Pool One Collateral Certificates
in respect of Principal Shortfalls.
 


5

--------------------------------------------------------------------------------




“Asset Pool One Default Amount” means, for any Monthly Period, the Default
Amount for Asset Pool One for such Monthly Period.
 
“Asset Pool One Defaulted Account” means any Asset Pool One Account that becomes
a Defaulted Account.
 
“Asset Pool One Finance Charge Collections” means, for any Monthly Period, the
amount of Finance Charge Collections for all Asset Pool One Receivables and
Asset Pool One Collateral Certificates for such Monthly Period.
 
“Asset Pool One Minimum Pool Balance” means, for any Monthly Period, an amount
equal to the sum of (i) for all Asset Pool One Notes in their Revolving Period,
the sum of the Nominal Liquidation Amounts of such Asset Pool One Notes as of
the close of business on the last day of such Monthly Period and (ii) for all
Asset Pool One Notes in their Amortization Period, the sum of the Nominal
Liquidation Amounts of such Asset Pool One Notes as of the close of business as
of the last day of the most recent Revolving Period (exclusive of (x) any Asset
Pool One Notes which will be paid in full on the applicable Payment Date in the
following Monthly Period and (y) any Asset Pool One Notes which will have a
Nominal Liquidation Amount of zero on the applicable Payment Date in the
following Monthly Period).
 
“Asset Pool One Nominal Liquidation Amount Deficit” means, for any Monthly
Period, the aggregate Nominal Liquidation Amount Deficit of all Asset Pool One
Notes for such Monthly Period.
 
“Asset Pool One Notes” means the Notes designated in an Indenture Supplement as
being secured by the Collateral of Asset Pool One.
 
“Asset Pool One Noteholder” means any person in whose name an Asset Pool One
Note is registered.
 
“Asset Pool One Pool Balance” means, for any Monthly Period, the sum of (1) the
sum of the Invested Amounts of the Asset Pool One Collateral Certificates on the
close of business on the last day of such Monthly Period plus (2) the Asset Pool
One Principal Receivables as of the close of business as of the last day of such
Monthly Period plus (3) the Excess Funding Amount as of the close of business on
the last day of such Monthly Period.
 
“Asset Pool One Principal Collections” means, for any Monthly Period, the amount
of Principal Collections for all Asset Pool One Receivables and Asset Pool One
Collateral Certificates for such Monthly Period minus Asset Pool One Collateral
Certificate Principal Shortfall Payments for such Monthly Period.
 
“Asset Pool One Principal Receivables” means, with respect to any date of
determination, the aggregate outstanding dollar amount of Asset Pool One
Receivables that are Principal Receivables.
 
“Asset Pool One Receivables” means Receivables arising in Asset Pool One
Accounts.
 


6

--------------------------------------------------------------------------------




“Asset Pool One Receivables Servicing Fee” means, with respect to any Monthly
Period, one-twelfth of the product of (a) the Asset Pool One Receivables
Servicing Fee Percentage for such Monthly Period and (b) the Asset Pool One
Average Principal Balance for such Monthly Period.
 
“Asset Pool One Receivables Servicing Fee Percentage” means, 1.50% for so long
as Chase Bank USA, National Association is the Servicer or 2.00% if Chase Bank
USA, National Association is no longer the Servicer.
 
“Asset Pool One Required Transferor Amount” means, for any Monthly Period, the
product of (1) the Asset Pool One Principal Receivables as of the close of
business on the last day of such Monthly Period and (2) the Asset Pool One
Required Transferor Amount Percentage.
 
“Asset Pool One Required Transferor Amount Percentage” means 4% or such other
percentage as shall be designated from time to time by the Servicer; provided,
however, that prior to designating any lesser percentage the Servicer shall have
provided to the Indenture Trustee and the Collateral Agent an Issuing Entity Tax
Opinion and written confirmation from each Note Rating Agency that such
designation shall not have a Ratings Effect.
 
“Asset Pool One Servicing Fee” has the meaning specified in subsection 3.4(a).
 
“Asset Pool One Supplement” means this Second Amended and Restated Asset Pool
Supplement as originally executed and as amended, supplemented, restated or
otherwise modified from time to time.
 
“Asset Pool One Transferor Amount” means, for any Monthly Period, an amount
equal to (i) the Asset Pool One Pool Balance for such Monthly Period minus (ii)
the aggregate Nominal Liquidation Amount of all Asset Pool One Notes as of the
close of business on the last day of such Monthly Period.
 
“Asset Pool One Transferor Percentage” means, with respect to any Monthly
Period, 100% minus, the sum of the Noteholder Percentages for all Series of
Asset Pool One Notes with respect to Asset Pool One Principal Collections, Asset
Pool One Finance Charge Collections, the Asset Pool One Servicing Fee or the
Asset Pool One Default Amount, as applicable.
 
“Bank Accounts” means, collectively, the Excess Funding Account, the Collection
Account and any Supplemental Bank Account, including any Sub-Accounts therein.
 
“Certificate Assignment” has the meaning specified in subsection 2.4(c)(vi).
 
“Collateral” has the meaning specified in the Granting Clause of this Asset Pool
One Supplement.
 
“Collateral Agent” means the Person named as the Collateral Agent in the first
paragraph of this Asset Pool One Supplement until a successor Collateral Agent
shall have become such pursuant to the applicable provisions of this Asset Pool
One Supplement, and
 


7

--------------------------------------------------------------------------------




thereafter “Collateral Agent” means and includes each Person who is then a
Collateral Agent hereunder.  If at any time there is more than one such Person,
“Collateral Agent” as used with respect to the Asset Pool One Notes of any
Series, Class or Tranche means the Collateral Agent with respect to Asset Pool
One Notes of that Series, Class or Tranche.
 
“Collateral Agent Authorized Officer” when used with respect to the Collateral
Agent, means any vice president, any assistant vice president, the treasurer,
any assistant treasurer, any senior trust officer or trust officer, or any other
officer of the Collateral Agent customarily performing functions similar to
those performed by any of the above designated officers and also means, with
respect to a particular corporate trust matter, any other officer to whom such
matter is referred because of his knowledge of and familiarity with the
particular subject.
 
“Collection Account” has the meaning specified in subsection 5.1(a)(i).
 
“Corporate Trust Office” means, with respect to the Collateral Agent, the
principal corporate trust office of the Collateral Agent located at Wells Fargo
Bank, National Association, Sixth Street & Marquette Avenue, MAC: N9311-161,
Minneapolis, Minnesota 55479, Attention: Corporate Trust Services - Asset Backed
Administration; or such other address as the Collateral Agent may designate by
notice to the Transferor, or the principal corporate trust office of any
successor Collateral Agent (the address of which the successor Collateral Agent
will notify the Indenture Trustee and the Transferor).
 
“Credit Adjustment” has the meaning specified in subsection 3.10(a).
 
“Cut-Off Date” means, with respect to an Initial Asset Pool One Account, the
“Addition Cut-Off Date” specified in the related Initial Asset Pool One Account
Assignment and, with respect to an Additional Asset Pool One Account, the
Addition Cut-Off Date for such Additional Asset Pool One Account.
 
“Determination Date” means the Business Day before the First Note Transfer Date
for a Series in a Monthly Period.
 
“Effective Date” means the date on which this Asset Pool One Supplement is
executed and delivered by the parties hereto.
 
“Excess Funding Account” has the meaning specified in subsection 5.1(a)(ii).
 
“Excess Funding Amount” means at any time the aggregate amount on deposit in the
Excess Funding Account.
 
“First Note Transfer Date” means, with respect to any Monthly Period, the
initial Note Transfer Date for any Series, Class or Tranche of Asset Pool One
Notes in such Monthly Period.
 
“Increase Date” has the meaning specified in subsection 2.4(a)(i).
 


8

--------------------------------------------------------------------------------




“Indenture” means the Third Amended and Restated Indenture, dated as of December
19, 2007, between the Issuing Entity and the Indenture Trustee.
 
“Initial Asset Pool One Accounts” means the Accounts designated pursuant to the
Initial Asset Pool One Account Assignments.
 
“Initial Asset Pool One Account Assignments” means, collectively, Assignment No.
1 of Receivables in Additional Asset Pool One Accounts, dated as of November 29,
2002, Assignment No. 2 of Receivables in Additional Asset Pool One Accounts,
dated as of March 24, 2003, Assignment No. 3 of Receivables in Additional Asset
Pool One Accounts, dated as of August 18, 2003, Assignment No. 4 of Receivables
in Additional Asset Pool One Accounts, dated as of March 26, 2004, Assignment
No. 5 of Receivables in Additional Asset Pool One Accounts, dated as of December
17, 2004, Assignment No. 6 of Receivables in Additional Asset Pool One Accounts,
dated as of May 16, 2005, Assignment No. 7 of Receivables in Additional Asset
Pool One Accounts, dated as of August 17, 2005, Assignment No. 8 of Receivables
in Additional Asset Pool One Accounts, dated as of September 30, 2005,
Assignment No. 9 of Receivables in Additional Asset Pool One Accounts, dated as
of November 10, 2005, Assignment No. 10 of Receivables in Additional Asset Pool
One Accounts, dated as of May 30, 2006, Assignment No. 11 of Receivables in
Additional Asset Pool One Accounts, dated as of August 29, 2006, Assignment No.
12 of Receivables in Additional Asset Pool One Accounts, dated as of November
28, 2006, Assignment No. 13 of Receivables in Additional Asset Pool One
Accounts, dated as of February 26, 2007, Assignment No. 14 of Receivables in
Additional Asset Pool One Accounts, dated as of March 28, 2007, Assignment No.
15 of Receivables in Additional Asset Pool One Accounts, dated as of June 27,
2007,  Assignment No. 16 of Receivables in Additional Asset Pool One Accounts,
dated as of October 19, 2007, Assignment No. 17 of Receivables in Additional
Asset Pool One Accounts, dated as of November 15, 2007 and Assignment No. 18 of
Receivables in Additional Asset Pool One Accounts, dated as of December 18,
2007, each between the Issuing Entity and the Collateral Agent.
 
“Invested Amount” has, with respect to any Asset Pool One Collateral
Certificate, the meaning specified in the applicable Series Supplement.
 
“Issuing Entity” means Chase Issuance Trust, a Delaware statutory trust.
 
“Monthly Servicer’s Certificate” means the certificate forwarded by the Servicer
to various parties as described in Section 3.14.
 
“Nominal Liquidation Amount” has, with respect to any Series, Class or Tranche
of Asset Pool One Notes, the meaning specified in the applicable Indenture
Supplement for such Series, Class or Tranche of Asset Pool One Notes.
 
“Nominal Liquidation Amount Deficit” has, with respect to any Series, Class or
Tranche of Asset Pool One Notes, the meaning specified in the applicable
Indenture Supplement for such Series, Class or Tranche of Asset Pool One Notes.
 
“Noteholder Percentage” means, for any Series of Asset Pool One Notes, with
respect to Asset Pool One Principal Collections, Asset Pool One Finance Charge
Collections, the Asset Pool One Default Amount and the Asset Pool One Servicing
Fee, the percentage stated in the applicable Indenture Supplement for such
Series of Asset Pool One Notes.
 


9

--------------------------------------------------------------------------------




“Note Rating Agency” means, with respect to any Outstanding Asset Pool One
Notes, each statistical rating agency selected by the Issuing Entity to rate
such Notes.
 
“Note Transfer Date” means, for any Series, Class or Tranche of Asset Pool One
Notes:
 
(i)           the Business Day prior to:
 
 
(a)
the Payment Date for such Series, Class or Tranche of Asset Pool One Notes; or

 
 
(b)
for any Monthly Period in which no Payment Date occurs for such Series, Class or
Tranche of Asset Pool One Notes, the date in such Monthly Period corresponding
numerically to the next Payment Date (without regard to whether or not such
Payment Date is a Business Day) for such Series, Class or Tranche of Asset Pool
One Notes, provided that (1) if there is no such numerically corresponding date,
such date shall be the last Business Day of such Monthly Period, or (2) if such
numerically corresponding date is not a Business Day, such date shall be the
immediately preceding Business Day; or

 
(ii)           such other date as shall be specified in the applicable Indenture
Supplement or Terms Document for such Series, Class or Tranche of Asset Pool One
Notes.
 
“Notice Date” has the meaning specified in subsection 2.4(c)(ii):
 
“Prefunding Excess Amount” has, with respect to any Series, Class or Tranche of
Asset Pool One Notes, the meaning specified in the applicable Indenture
Supplement for such Series, Class or Tranche of Asset Pool One Notes.
 
“Principal Shortfalls” has the meaning specified in the applicable Series
Supplement for a Collateral Certificate.
 
“Proposed Principal Shortfall Amount” has the meaning specified in Section 3.13.
 
“Reassignment” has the meaning specified in subsection 2.5(b)(ii).
 
“Remaining Series Available Principal Collections Shortfall” has, with respect
to any Series of Asset Pool One Notes, the meaning specified in the applicable
Indenture Supplement for such Series of Asset Pool One Notes.
 
“Removal Cut-Off Date” means, with respect to any Removed Asset Pool One
Account, the date as of which the Receivables in such Removed Asset Pool One
Account shall have been selected by the Issuing Entity for removal from Asset
Pool One pursuant to Section 2.5.
 
“Removal Date” has the meaning specified in subsection 2.5(a).
 


10

--------------------------------------------------------------------------------




“Removal Notice Date” has the meaning specified in subsection 2.5(a).
 
“Removed Asset Pool One Accounts” has the meaning specified in subsection
2.5(a).
 
“Revolving Period” has, with respect to any Series, Class or Tranche of Asset
Pool One Notes, the meaning specified in the applicable Indenture Supplement
with respect to such Series, Class or Tranche of Asset Pool One Notes.
 
“Security Interest” means the security interest granted pursuant to the Granting
Clause.
 
“Secured Party” has the meaning specified in the Granting Clause of this Asset
Pool One Supplement.
 
“Series” means, with respect to any Note, the series specified in the applicable
Indenture Supplement.
 
“Series Available Principal Collections Shortfall” has, with respect to any
Series of Asset Pool One Notes, the meaning specified in the applicable
Indenture Supplement for such Series of Asset Pool One Notes.
 
“Shared Excess Available Principal Collections” has, with respect to any Series
of Asset Pool One Notes, the meaning specified in the applicable Indenture
Supplement for such Series of Asset Pool One Notes.
 
“Successor Servicer” has the meaning specified in subsection 10.02(a) of the
Transfer and Servicing Agreement.
 
“Supplemental Bank Account” means the trust account or accounts designated as
such and established pursuant to subsection 5.1(a)(i).
 
“Targeted Interest Deposit Amount” has, with respect to any Series, Class or
Tranche of Asset Pool One Notes, the meaning specified in the applicable
Indenture Supplement for such Series, Class or Tranche of Asset Pool One Notes.
 
“Targeted Principal Deposit Amount” has, with respect to any Series, Class or
Tranche of Asset Pool One Notes, the meaning specified in the applicable
Indenture Supplement for such Series, Class or Tranche of Asset Pool One Notes.
 
“Transfer and Servicing Agreement” means the Third Amended and Restated Transfer
and Servicing Agreement, dated as of December 19, 2007, among Chase USA, as
Transferor, Servicer and Administrator, the Issuing Entity, and Wells Fargo
Bank, National Association, as Indenture Trustee and Collateral Agent.
 
“Transferor Certificate” means, for Asset Pool One, if any Transferor elects to
evidence its interest in the Transferor Interest in certificated form, the
certificate executed by the Issuing Entity and authenticated by the Owner
Trustee, substantially in the form set forth as
 


11

--------------------------------------------------------------------------------




Exhibit A; provided, that as used herein and in any Indenture Supplement
“Transferor Certificate” shall mean either a certificate executed and delivered
by the Issuing Entity and authenticated by the Owner Trustee substantially in
the form of Exhibit A or the uncertificated interest in the Transferor Interest.
 
“Transferor Interest” means, with respect to Asset Pool One, the interest in
Asset Pool One not represented by the issued and Outstanding Asset Pool One
Notes.
 
“Trust” has the meaning specified in the first paragraph of this Asset Pool One
Supplement.
 
Section 1.2  Effect of Headings and Table of Contents.  The Article and Section
headings herein and the Table of Contents are for convenience only and will not
affect the construction hereof.
 
Section 1.3  Successors and Assigns.  All covenants and agreements in this Asset
Pool One Supplement by the Issuing Entity will bind its successors and assigns,
whether so expressed or not.  All covenants and agreements of the Collateral
Agent in this Asset Pool One Supplement shall bind the successors and agents of
the Collateral Agent.
 
Section 1.4  Separability.  In case any provision in this Asset Pool One
Supplement will be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.
 
Section 1.5  Governing Law.  THIS ASSET POOL ONE SUPPLEMENT WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
 
Section 1.6  Counterparts.  This Asset Pool One Supplement may be executed in
any number of counterparts, each of which so executed will be deemed to be an
original, but all such counterparts will together constitute but one and the
same instrument.
 
[END OF ARTICLE I]


12

--------------------------------------------------------------------------------






 
ARTICLE II 
 
COLLATERAL
 
Section 2.1  Initial Collateral.  By execution of the Original Asset Pool One
Supplement, the Issuing Entity designated the First USA Collateral Certificate
as an Asset Pool One Collateral Certificate.   By execution of the Amended and
Restated Asset Pool One Supplement, the Issuing Entity designated the Chase
Collateral Certificate as an Asset Pool One Collateral Certificate.  By
execution of each Initial Asset Pool One Account Assignment, the Issuing Entity
included the Receivables existing on the applicable Cut-Off Date or thereafter
created in the Accounts designated thereby, all Interchange and Recoveries
related thereto, all monies due or to become due and all amounts received or
receivable with respect thereto and the “proceeds” (including “proceeds” as
defined in the applicable UCC) thereof and Insurance Proceeds relating
thereto.  The First USA Collateral Certificate was registered in the name of the
Collateral Agent and delivered to the Collateral Agent on or about the Initial
Issuance Date.   The Chase Collateral Certificate was registered in the name of
the Collateral Agent and delivered to the Collateral Agent on or about the Chase
CC Issuance Date.  Unless written notice has been delivered to the Servicer, the
Owner Trustee and the Indenture Trustee, each Asset Pool One Collateral
Certificate shall continue to be held by the Collateral Agent in the State of
New York.
 
Section 2.2  [Reserved]
 
Section 2.3  Increases in the Invested Amount of an Existing Asset Pool One
Collateral Certificate.
 
(a)  The Invested Amount of any existing Asset Pool One Collateral Certificate
may be increased by the applicable Transferor on any Business Day in connection
with:
 
(i)  the issuance of an additional Series, Class or Tranche of Asset Pool One
Notes; or
 
(ii)  the increase of the Asset Pool One Transferor Amount.
 
(b)  In connection with any increase in the Invested Amount of an existing Asset
Pool One Collateral Certificate, such increase shall either be funded from the
proceeds of the issuance of an additional Series, Class or Tranche of Asset Pool
One Notes or be funded by the applicable Transferor (which funding may be in
cash or through an increase in the Transferor Interest for Asset Pool One).
 
(c)  Notwithstanding any other provision of this Agreement, with respect to any
Monthly Period, the Invested Amount of an existing Asset Pool One Collateral
Certificate shall not be increased if (i) an Early Amortization Event shall have
occurred with respect to any Asset Pool One Notes as a result of a failure to
add Collateral to Asset Pool One or a failure to increase the Invested Amount of
an existing Asset Pool One Collateral Certificate at a time when the Asset Pool
One Pool Balance for the prior Monthly Period is less than the Asset
 


13

--------------------------------------------------------------------------------




Pool One Minimum Pool Balance for such prior Monthly Period and (ii) increasing
the Invested Amount of or reinvesting in an existing Asset Pool One Collateral
Certificate would result in a reduction in the allocation percentage applicable
for principal collections for such existing Asset Pool One Collateral
Certificate.
 
Section 2.4  Addition of Collateral.
 
(a)  Required Additions.
 
(i)  If, (A) as determined on any Determination Date, the Asset Pool One
Transferor Amount for the prior Monthly Period is less than the Asset Pool One
Required Transferor Amount for such prior Monthly Period, the Issuing Entity
shall (1) designate Receivables in additional Accounts for inclusion in Asset
Pool One (each, an “Additional Asset Pool One Account”), (2) designate one or
more Additional Collateral Certificates for inclusion in Asset Pool One (each,
an “Additional Asset Pool One Collateral Certificate”) or (3) increase the
Invested Amount of one or more existing Asset Pool One Collateral Certificates
pursuant to Section 2.3 in a sufficient amount such that, after giving effect to
such addition or increase, the Asset Pool One Transferor Amount for the prior
Monthly Period would have been at least equal to the Asset Pool One Required
Transferor Amount for such prior Monthly Period, or (B) as determined on any
Determination Date, the Asset Pool One Pool Balance for the prior Monthly Period
is less than the Asset Pool One Minimum Pool Balance for such prior Monthly
Period, the Issuing Entity shall (1) designate Receivables in Additional Asset
Pool One Accounts for inclusion in Asset Pool One, (2) designate one or more
Additional Asset Pool One Collateral Certificates for inclusion in Asset Pool
One or (3) increase the Invested Amount of one or more existing Asset Pool One
Collateral Certificates pursuant to Section 2.3 in a sufficient amount such
that, after giving effect to such addition or increase, the Asset Pool One Pool
Balance would have been equal to or greater than the Asset Pool One Minimum Pool
Balance for such prior Monthly Period; provided, however, that in the event of a
Servicer Rating Event, the Asset Pool One Transferor Amount and the Asset Pool
One Pool Balance will be determined on a daily basis in accordance with a method
to be determined by the Transferor, subject to satisfaction of the Note Rating
Agency Condition.
 
Any increase in the Invested Amount of one or more existing Asset Pool One
Collateral Certificates shall occur and/or designation of Receivables in any
Additional Asset Pool One Accounts and/or any Additional Asset Pool One
Collateral Certificates to be transferred to the Trust and designated for
inclusion in Asset Pool One shall be transferred to the Trust and designated for
inclusion in Asset Pool One, as applicable, on or before the thirtieth Business
Day following such Determination Date (such date, in connection with the
addition of Additional Asset Pool One Accounts or Additional Asset Pool One
Collateral Certificates, the “Addition Date” and in connection with the increase
of an existing Asset Pool One Collateral Certificate, the “Increase Date”);
provided, however, that in the event of a Servicer Rating Event, any such
Addition Date or Increase Date shall be on or before the tenth Business Day
following such Determination Date.  The failure of any Transferor to increase
the Asset Pool One Transferor Amount or the Asset Pool One Pool Balance as
provided in this clause (i)
 


14

--------------------------------------------------------------------------------




solely as a result of the unavailability to such Transferor of a sufficient
amount of Additional Asset Pool One Accounts and/or Additional Asset Pool One
Collateral Certificates and/or the inability to increase the Invested Amount of
one or more existing Asset Pool One Collateral Certificates shall not constitute
a breach of this Asset Pool One Supplement or the Transfer and Servicing
Agreement; provided that any such failure which has not been timely cured may
nevertheless result in the occurrence of an Early Amortization Event.
 
(ii)  Any Additional Asset Pool One Accounts or Additional Asset Pool One
Collateral Certificates designated to be included in Asset Pool One pursuant to
clause (i) above may only be so included if the applicable conditions specified
in subsection (c) below have been satisfied.
 
(b)  Permitted Additions.
 
(i)  In addition to its obligation under subsection 2.4(a), the Issuing Entity
may, but shall not be obligated to, subject to the conditions in paragraph (c)
below, (x) designate from time to time Receivables in Additional Asset Pool One
Accounts to be included as Collateral, and/or Additional Asset Pool One
Collateral Certificates to be included as Collateral and (y) increase the
Invested Amount of existing Asset Pool One Collateral Certificates.  Such
additional Collateral shall be transferred to the Issuing Entity and designated
for inclusion in Asset Pool One on the Addition Date or the Increase Date, as
applicable.
 
(ii)  On any Business Day, consideration in the form of cash will be applied or
an increase in the Asset Pool One Transferor Amount will be effected in
connection with any increase in the Collateral.
 
(c)  Conditions to Additions.  On each Addition Date with respect to any
Additional Asset Pool One Accounts and/or Additional Asset Pool One Collateral
Certificates, the applicable Receivables in Additional Asset Pool One Accounts
(and such Additional Asset Pool One Accounts shall be deemed to be Accounts for
purposes of this Asset Pool One Supplement) or the applicable Additional Asset
Pool One Collateral Certificates existing as of the close of business on the
applicable Addition Date shall be designated as additional Collateral, subject
to the satisfaction of the following conditions (which shall not apply with
respect to any increase in the Invested Amount of any existing Asset Pool One
Collateral Certificate except as specified in clause (ii) below):
 
(i)  all of the requirements for the addition of Accounts set forth under
subsection 2.12(c) of the Transfer and Servicing Agreement shall have been
satisfied and all of the representations and warranties set forth under
subsection 2.04(a) of the Transfer and Servicing Agreement to be made on each
Addition Date shall be true and correct in all material respects on such
Addition Date;
 
(ii)   on or before the third Business Day prior to the Addition Date or the
Increase Date, as applicable, with respect to additions or increases pursuant to
subsection 2.4(a) and on or before the fifth Business Day prior to the Addition
Date with
 


15

--------------------------------------------------------------------------------




respect to additions pursuant to subsection 2.4(b) (the “Notice Date”), the
Issuing Entity shall have delivered to the Indenture Trustee, the Collateral
Agent, each Note Rating Agency and the Servicer written notice (unless such
notice requirement is otherwise waived) that such additional Collateral will be
designated for inclusion in Asset Pool One, or an increased Invested Amount of
an existing Asset Pool One Collateral Certificate will be designated for
inclusion in the Collateral (the latter notice requirement shall only apply to
increases made pursuant to subsection 2.4(a); provided, however, that notice
shall be delivered to the Collateral Agent in connection with any increase in
the Invested Amount of an existing Asset Pool One Collateral Certificate on or
prior to the relevant Increase Date) which notice shall specify, as applicable,
(x) the approximate aggregate amount of the Principal Receivables to be
designated for inclusion in Asset Pool One, (y) the Invested Amount of the
Additional Asset Pool One Collateral Certificates to be designated for inclusion
in Asset Pool One or (z) the amount by which the Invested Amount of an existing
Asset Pool One Collateral Certificate is to be increased, as well as the
applicable Addition Date or Increase Date and, in connection with the Additional
Asset Pool One Accounts, the Addition Cut-Off Date;
 
(iii)  as of the applicable Addition Cut-Off Date, each Additional Asset Pool
One Account is an Eligible Account;
 
(iv)  as of the applicable Addition Date, each Additional Asset Pool One
Collateral Certificate is an Eligible Collateral Certificate;
 
(v)  on or before the Addition Date with respect to Additional Asset Pool One
Accounts and the Receivables arising thereunder, the Issuing Entity shall have
delivered to the Collateral Agent and the Servicer a written assignment
(including an acceptance by the Collateral Agent for the benefit and security of
the Asset Pool One Noteholders and the other Secured Parties) in substantially
the form of Exhibit B (the “Account Assignment”) and the Issuing Entity shall
have, within five Business Days after the Addition Date, delivered to the
Collateral Agent a true and complete list (in the form of a computer file,
microfiche list, CD-ROM or such other form as is agreed upon between the
Transferor and the Collateral Agent) of all Additional Asset Pool One Accounts,
identified by account number and the aggregate amount of the Receivables in each
Additional Asset Pool One Account as of the Addition Cut-Off Date, which list
shall, as of the Addition Date, modify and amend and be incorporated into and
made a part of such Account Assignment and this Asset Pool One Supplement;
 
(vi)  on or before the Addition Date with respect to Additional Asset Pool One
Collateral Certificates, the Issuing Entity shall have delivered to the
Collateral Agent and the Servicer a written assignment in substantially the form
of Exhibit C (the “Certificate Assignment”) and each Collateral Certificate
shall be registered in the name of and shall be delivered to the Collateral
Agent in accordance with Section 4.14;
 
(vii)  as of each of the Addition Cut-Off Date and the Addition Date, no
Insolvency Event with respect to the Account Owner, as applicable,
the applicable Transferor or the Issuing Entity shall have occurred nor shall
the transfer to
 


16

--------------------------------------------------------------------------------




Asset Pool One of the Receivables arising in the Additional Asset Pool One
Accounts or of the Additional Asset Pool One Collateral Certificate, as
applicable, have been made in contemplation of the occurrence thereof;
 
(viii)  the designation for inclusion in Asset Pool One of the Receivables
arising in the Additional Asset Pool One Accounts or of the Additional Asset
Pool One Collateral Certificates shall not, in the reasonable belief of the
Issuing Entity, result in an Adverse Effect;
 
(ix)  if, with respect to any three-month period or with respect to any
twelve-month period, the aggregate number of Additional Asset Pool One Accounts
designated to have their Receivables added to the Trust shall exceed the
applicable Aggregate Addition Limit, the Issuing Entity shall have received
notice from each Note Rating Agency that the inclusion pursuant to subsection
2.4(b) of such Additional Asset Pool One Accounts in Asset Pool One in excess of
the applicable Aggregate Addition Limit will not result in the reduction or
withdrawal of its then existing rating of any Series, Class or Tranche of Asset
Pool One Notes then issued and Outstanding and shall have delivered such notice
to the Collateral Agent;
 
(x)  if so notified by any Note Rating Agency on or before the second Business
Day prior to the Addition Date with respect to additions of Additional Asset
Pool One Collateral Certificates pursuant to subsection 2.4(a) or on or before
the fourth Business Day prior to the Addition Date with respect to additions of
Additional Asset Pool One Collateral Certificates pursuant to subsection 2.4(b)
that such Note Rating Agency has elected to impose a Note Rating Agency
Condition with respect to the addition of an Additional Asset Pool One
Collateral Certificate, the Issuing Entity shall have received notice from such
Note Rating Agency on or prior to the applicable Addition Date that the Note
Rating Agency Condition shall have been satisfied with respect to such Note
Rating Agency and the Issuing Entity shall have delivered such notice to the
Collateral Agent; and
 
(xi)  the Issuing Entity shall have delivered to the Collateral Agent an
Officer’s Certificate, dated the Addition Date, confirming, to the extent
applicable, the items set forth in clauses (iii) through (x) above.
 
Section 2.5  Removal of Accounts.
 
(a)  Subject to the conditions set forth below, the Issuing Entity may, but
shall not be obligated to, designate certain Asset Pool One Accounts (the
“Removed Asset Pool One Accounts”) the Asset Pool One Receivables in which will
be removed from the Collateral.  On or before the fifth Business Day (the
“Removal Notice Date”) prior to the date on which the Asset Pool One Receivables
from the designated Removed Asset Pool One Accounts will be removed from the
Collateral (the “Removal Date”), the Issuing Entity shall give the Indenture
Trustee, the Owner Trustee, the Collateral Agent, the Servicer and each Note
Rating Agency written notice that the Asset Pool One Receivables from such
Removed Asset Pool One Accounts are to be removed from the Collateral.
 


17

--------------------------------------------------------------------------------




(b)  The Issuing Entity shall be permitted to designate Removed Asset Pool One
Accounts and remove the related Asset Pool One Receivables from the Collateral
only upon satisfaction of the following conditions:
 
(i)  the removal of any Asset Pool One Receivables of any Removed Asset Pool One
Accounts on any Removal Date shall not, in the reasonable belief of the Issuing
Entity, cause an Adverse Effect or the Asset Pool One Transferor Amount to be
less than the Asset Pool One Required Transferor Amount or the Asset Pool One
Pool Balance to be less than the Asset Pool One Minimum Pool Balance for the
Monthly Period in which such removal occurs;
 
(ii)  on or prior to the Removal Date, the Issuing Entity shall have delivered
to the Collateral Agent for execution a written assignment in substantially the
form of Exhibit D (the “Reassignment”) and, within five Business Days after the
Removal Date, the Issuing Entity shall have delivered to the Collateral Agent a
true and complete list (in the form of a computer file, microfiche list, CD-ROM
or such other form as is agreed upon between the Transferor and the Collateral
Agent) of all Removed Asset Pool One Accounts, identified by account number and
the aggregate amount of the Asset Pool One Receivables in each Removed Asset
Pool One Account as of the Removal Cut-Off Date, which list shall, as of the
Removal Date, modify and amend and be incorporated into and made a part of this
Asset Pool One Supplement;
 
(iii)  the Servicer shall represent and warrant that (x) a random selection
procedure was used by the Servicer in selecting the Removed Asset Pool One
Accounts and only one such removal of randomly selected Asset Pool One Accounts
shall occur in the then current Monthly Period, (y) the Removed Asset Pool One
Accounts arose pursuant to an affinity, private-label, agent-bank, co-branding
or other arrangement with a third party that has been cancelled by such third
party or has expired without renewal and which by its terms permits the third
party to repurchase the Removed Asset Pool One Accounts subject to such
arrangement, upon such cancellation or non-renewal and the third party has
exercised such repurchase right or (z) the Removed Asset Pool One Accounts were
selected using another method that will not preclude transfers from being
accounted for as sales under generally accepted accounting principles or prevent
the Issuing Entity from continuing to qualify as a qualifying special purpose
entity in accordance with SFAS 140 (or any relevant replacement statement);
 
(iv)  on or prior to the Removal Date, if such removal is pursuant to subsection
2.5(b)(iii)(z), the Note Rating Agency Condition shall have been satisfied; and
 
(v)  (A) the Issuing Entity shall have delivered to the Collateral Agent an
Officer’s Certificate confirming the items set forth in clauses (i) and (ii)
above and (B) the Servicer shall have delivered to the Collateral Agent an
Officer’s Certificate confirming the items set forth in clauses (iii) and (iv)
above.  The Indenture Trustee and the Collateral Agent may conclusively rely on
such Officer’s Certificate, shall have no duty to make inquiries with regard to
the matters set forth therein and shall incur no liability in so relying.
 


18

--------------------------------------------------------------------------------




Upon satisfaction of the above conditions, the Collateral Agent shall execute
and deliver the Reassignment to the Issuing Entity, and the Asset Pool One
Receivables from the Removed Asset Pool One Accounts shall no longer constitute
a part of the Collateral.  Thereafter, such Accounts shall be removed from the
Trust pursuant to Section 2.13 of the Transfer and Servicing Agreement.
 
Section 2.6  Account Allocations.   In the event that the Issuing Entity is
unable for any reason to designate Asset Pool One Receivables for inclusion in
Asset Pool One in accordance with the provisions of this Asset Pool One
Supplement (including by reason of a Transfer Restriction Event), then, in any
such event, (a) the Issuing Entity and the Servicer agree (except as prohibited
by any such order) to allocate and pay to Asset Pool One, after the date of such
inability, all Collections, including Collections of Principal Receivables and
Finance Charge Receivables designated for inclusion in Asset Pool One prior to
the occurrence of such event, and all amounts which would have constituted
Collections with respect to Principal Receivables and Finance Charge Receivables
but for the Issuing Entity’s inability to designate such Asset Pool One
Receivables (up to the lesser of the amount of such insufficiency or an
aggregate amount equal to the amount of Principal Receivables and Finance Charge
Receivables in Asset Pool One on such date transferred to Asset Pool One by the
Issuing Entity), (b) the Issuing Entity and the Servicer agree that such amounts
will be applied as Collections in accordance with the terms hereof and the terms
of each Indenture Supplement and (c) for only so long as the allocation and
application of all Collections and all amounts that would have constituted
Collections are made in accordance with clauses (a) and (b) above, Principal
Receivables and Finance Charge Receivables (and all amounts which would have
constituted Principal Receivables and Finance Charge Receivables but for the
Issuing Entity’s inability to designate Asset Pool One Receivables for inclusion
in Asset Pool One) which are charged off as uncollectible in accordance with
this Asset Pool One Supplement shall continue to be allocated in accordance with
the terms hereof and each Indenture Supplement and all amounts that would have
constituted Principal Receivables but for the Issuing Entity’s inability to
designate Asset Pool One Receivables for inclusion in Asset Pool One shall be
deemed to be Principal Receivables for the purpose of calculating the applicable
Noteholder Percentage with respect to Principal Receivables with respect to any
Series, Class or Tranche secured by the Asset Pool One Receivables.  For the
purpose of the immediately preceding sentence, the Issuing Entity and the
Servicer shall treat the first received Collections with respect to the Asset
Pool One Accounts as allocable to Asset Pool One until Asset Pool One shall have
been allocated and paid Collections in an amount equal to the aggregate amount
of Principal Receivables in Asset Pool One as of the date of the occurrence of
such event.  If the Issuing Entity and the Servicer are unable pursuant to any
Requirements of Law to allocate Collections as described above, the Issuing
Entity and the Servicer agree that, after the occurrence of such event, payments
on each Asset Pool One Account with respect to the principal balance of such
Asset Pool One Account shall be allocated first to the oldest principal balance
of such Asset Pool One Account and shall have such payments applied as
Collections in accordance with the terms hereof and each Indenture
Supplement.  The parties hereto agree that Asset Pool One Finance Charge
Receivables, whenever created, accrued in respect of Principal Receivables which
have been conveyed to Asset Pool One, or that would have been conveyed to Asset
Pool One but for the above described inability to designate such Asset Pool One
Receivables, shall continue to be a part of Asset Pool One notwithstanding any
cessation of the transfer of additional Principal Receivables
 


19

--------------------------------------------------------------------------------




to Asset Pool One and Collections with respect thereto shall continue to be
allocated and paid in accordance with the terms hereof and each Indenture
Supplement.
 
Section 2.7  Discount Receivables.
 
(a)  In the event the Transferor, pursuant to the Transfer and Servicing
Agreement, opts to designate at any time and from time to time the Yield Factor
of all or any specified portion of Gross Principal Receivables outstanding in
Asset Pool One on any date of determination and subsequently created to be
treated as Discount Receivables and included in Finance Charge Receivables, such
designation shall be applicable under this Asset Pool One Supplement and each
Indenture Supplement.  Subject to the conditions specified in the Transfer and
Servicing Agreement, the Yield Factor may, without notice to or the consent of
any Noteholder in Asset Pool One, from time to time, be increased, reduced or
eliminated on or after such Discount Option Date; provided, however, that on
each Discount Option Date after a change in Yield Factor, the Transferor shall
apply the new Yield Factor to all or the portion of the Gross Principal
Receivables outstanding in Asset Pool One which are to be treated as Discount
Receivables.
 
(b)  After the Discount Option Date, Discount Receivables Collections with
respect to Asset Pool One Receivables shall be treated as Asset Pool One Finance
Charge Collections.
 
Section 2.8  Recording, Etc.
 
(a)  The Issuing Entity intends the Security Interest granted pursuant to this
Asset Pool One Supplement in favor of the Collateral Agent to be prior to all
other liens in respect of the Collateral.  Subject to Section 2.9, the Issuing
Entity will take all actions necessary to obtain and maintain a perfected lien
on and security interest in the Collateral in favor of the Collateral
Agent.  The Issuing Entity will from time to time execute, authorize and deliver
all such supplements and amendments hereto and all such financing statements,
continuation statements, instruments of further assurance and other instruments,
all as prepared by the Issuing Entity, and will take such other action necessary
or advisable to:
 
(i)  grant a Security Interest more effectively in all or any portion of the
Collateral;
 
(ii)  maintain or preserve the Security Interest (and the priority thereof)
created by this Asset Pool One Supplement or carry out more effectively the
purposes hereof;
 
(iii)  perfect, publish notice of or protect the validity of any grant made or
to be made by this Asset Pool One Supplement;
 
(iv)  enforce each Asset Pool One Collateral Certificate, the Asset Pool One
Receivables, any Derivative Agreements, any Supplemental Credit Enhancement
Agreements and any Supplemental Liquidity Agreements and each other instrument
or agreement designated for inclusion in the Collateral;
 


20

--------------------------------------------------------------------------------




(v)  preserve and defend title to the Collateral and the rights of the
Collateral Agent in the Collateral against the claims of all persons and
parties; or
 
(vi)  pay all taxes or assessments levied or assessed upon the Collateral when
due.
 
(b)  The Issuing Entity will from time to time promptly pay and discharge all
financing and continuation statement recording and/or filing fees, charges and
taxes relating to this Asset Pool One Supplement, any amendments hereto and any
other instruments of further assurance.  The Issuing Entity hereby designates
the Servicer its agent and attorney-in-fact to authorize upon the Issuing
Entity’s failure to do so, any financing statement, continuation statement or
other instrument required by the Collateral Agent pursuant to this Section.
 
(c)  Without limiting the generality of clause (a)(ii) or (a)(iii):
 
(i)  The Issuing Entity will cause this Asset Pool One Supplement, all
amendments and supplements hereto and/or all financing statements and
continuation statements and any other necessary documents covering the
Collateral Agent’s right, title and interest in and to the Collateral to be
promptly recorded, registered and filed, and at all times to be kept, recorded,
registered and filed, all in such manner and in such places as may be required
by law fully to preserve and protect the right, title and interest of the
Collateral Agent in and to all property comprising the Collateral.  The Issuing
Entity will deliver to the Collateral Agent file-stamped copies of, or filing
receipts for, any document recorded, registered or filed as provided above, as
soon as available following such recording, registration or filing.
 
(ii)  Within 30 days after the Issuing Entity makes any change in its name,
identity or corporate structure which would make any financing statement or
continuation statement filed in accordance with paragraph (d) below seriously
misleading within the meaning of Section 9-506 (or any comparable provision) of
the UCC, the Issuing Entity will give the Collateral Agent notice of any such
change and will file such financing statements or amendments as may be necessary
to continue the perfection of the Collateral Agent’s interest in the Collateral.
 
(d)  The Issuing Entity will give the Collateral Agent prompt notice of any
relocation of its state of location, and any change in the jurisdiction of its
organization, and whether, as a result of such relocation or change, the
applicable provision of the UCC would require the filing of any amendment of any
previously filed financing or continuation statement or of any new financing
statement and will file such financing statements or amendments as may be
necessary to perfect or to continue the perfection of the Collateral Agent’s
security interest in the Collateral.  The Issuing Entity will at all times
maintain its chief executive office within the United States.
 
(e)  The duty of the Collateral Agent to execute or authorize any instrument
required pursuant to this Section will arise only if the Collateral Agent has
actual knowledge of the type described in subsection 6.01(c) of the Indenture of
any default of the Issuing Entity in complying with the provisions of this
Section.
 


21

--------------------------------------------------------------------------------




Section 2.9  Trust Indenture Act Requirements.  The release of any Collateral
from the lien created by this Asset Pool One Supplement or the release, in whole
or in part, of the liens on all Collateral, will not be deemed to impair the
Security Interest in contravention of the provisions hereof if and to the extent
the Collateral or liens are released pursuant to the terms hereof.  The
Collateral Agent and the Indenture Trustee, each in its individual capacity, and
each of the Asset Pool One Noteholders are hereby deemed to acknowledge that a
release of Collateral securing an Asset Pool or liens strictly in accordance
with the terms hereof will not be deemed for any purpose to be an impairment of
the remaining Security Interests in contravention of the terms of this Asset
Pool One Supplement.  To the extent applicable, the Issuing Entity will cause
Section 314(d) of the Trust Indenture Act relating to the release of property or
securities from the liens hereof to be complied with.  Any certificate or
opinion required by Section 314(d) of the Trust Indenture Act may be made by an
officer of the Issuing Entity, except in cases in which Section 314(d) of the
Trust Indenture Act requires that such certificate or opinion be made by an
independent person.
 
Section 2.10  Suits To Protect the Collateral.  Subject to the provisions of
this Asset Pool One Supplement, the Collateral Agent will have power to
institute and to maintain such suits and proceedings as it may deem expedient to
prevent any impairment of the Collateral by any acts which may be unlawful or in
violation of this Asset Pool One Supplement, and such suits and proceedings as
the Collateral Agent may deem expedient to preserve or protect the interests of
the Asset Pool One Noteholders and the interests of the Indenture Trustee and
the Collateral Agent, each in its individual capacity, in the Collateral
(including power to institute and maintain suits or proceedings to restrain the
enforcement of or compliance with any legislative or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of, or compliance with, such enactment, rule or order would
impair the Security Interest or be prejudicial to the interests of the Asset
Pool One Noteholders, the Indenture Trustee or the Collateral Agent).  No
counterparties to a Derivative Agreement, Supplemental Credit Enhancement
Agreement or Supplemental Liquidity Agreement may direct the Collateral Agent to
enforce the Security Interest.  Each Derivative Counterparty’s, Supplemental
Credit Enhancement Provider’s and Supplemental Liquidity Provider’s rights
consist solely of the right to receive Collections allocated for such party’s
benefit pursuant to the related Indenture Supplement.
 
Section 2.11  Purchaser Protected.  In no event will any purchaser in good faith
of any property purported to be released hereunder be bound to ascertain the
authority of the Collateral Agent to execute the release or to inquire as to the
satisfaction of any conditions required by the provisions hereof for the
exercise of such authority or to see to the application of any consideration
given by such purchaser or other transferee; nor will any purchaser or other
transferee of any property or rights permitted by this Article to be sold be
under any obligation to ascertain or inquire into the authority of the Issuing
Entity or any other obligor, as applicable, to make any such sale or other
transfer.
 
Section 2.12  Powers Exercisable by Receiver or Collateral Agent.  In case the
Collateral shall be in the possession of a receiver or trustee, lawfully
appointed, the powers conferred in this Article II upon the Issuing Entity or
any other obligor, as applicable, with respect to the release, sale or other
disposition of such property may be exercised by such receiver or trustee, and
an instrument signed by such receiver or trustee shall be deemed the
 


22

--------------------------------------------------------------------------------




equivalent of any similar instrument of the Issuing Entity or any other obligor,
as applicable, or of any officer or officers thereof required by the provisions
of this Article II.
 
Section 2.13  Determinations Relating to Collateral.  In the event (i) the
Collateral Agent or the Indenture Trustee shall receive any written request from
the Issuing Entity or any other obligor for consent or approval with respect to
any matter or thing relating to any Collateral or the Issuing Entity’s or any
other obligor’s obligations with respect thereto or (ii) there shall be due to
or from the Collateral Agent or the Indenture Trustee under the provisions
hereof any performance or the delivery of any instrument or (iii) the Collateral
Agent or the Indenture Trustee shall become aware of any nonperformance by the
Issuing Entity or any other obligor of any covenant or any breach of any
representation or warranty of the Issuing Entity or any other obligor set forth
in this Asset Pool One Supplement, then, in each such event, the Collateral
Agent or the Indenture Trustee, as applicable, shall be entitled to hire
experts, consultants, agents and attorneys to advise the Collateral Agent or the
Indenture Trustee, as applicable, on the manner in which the Collateral Agent or
the Indenture Trustee, as applicable, should respond to such request or render
any requested performance or response to such nonperformance or breach (the
expenses of which will be reimbursed to the Collateral Agent or the Indenture
Trustee, as applicable, pursuant to Section 4.6).  Each of the Collateral Agent
and the Indenture Trustee will be fully protected in the taking of any action
recommended or approved by any such expert, consultant, agent or attorney or
agreed to by Holders of more than 66⅔% of the Outstanding Dollar Principal
Amount of the Outstanding Asset Pool One Notes.
 
Section 2.14  Release of all Collateral.
 
(a)  Subject to the payment of its fees and expenses pursuant to Section 4.6,
the Collateral Agent shall, at the request of the Issuing Entity or when
otherwise required by the provisions of this Asset Pool One Supplement, execute
instruments to release property from the lien of this Asset Pool One Supplement,
or convey the Collateral Agent’s interest (which is held by the Collateral Agent
for the benefit of the Asset Pool One Noteholders) in the same, in a manner and
under circumstances which are not inconsistent with the provisions of this Asset
Pool One Supplement.  No party relying upon an instrument executed by the
Collateral Agent as provided in this Article II will be bound to ascertain the
Collateral Agent’s authority, inquire into the satisfaction of any conditions
precedent or see to the application of any funds.
 
(b)  Upon delivery of an Officer’s Certificate certifying that the Issuing
Entity’s obligations under the Indenture and this Asset Pool One Supplement have
been satisfied and discharged by complying with the provisions of this Article
II, the Collateral Agent shall (i) execute and deliver such releases,
termination statements and other instruments (in recordable form, where
appropriate) as the Issuing Entity or any other obligor, as applicable, may
reasonably request evidencing the termination of the Security Interest created
by this Asset Pool One Supplement and (ii) not be deemed to hold the Security
Interest for the benefit of itself, the Indenture Trustee, the Asset Pool One
Noteholders, any applicable Derivative Counterparty, any applicable Supplemental
Credit Enhancement Provider or any applicable Supplemental Liquidity Provider.
 
(c)  The Transferor and the Asset Pool One Noteholders shall be entitled to
receive at least 10 days written notice when the Collateral Agent proposes to
take any
 


23

--------------------------------------------------------------------------------




action pursuant to clause (a), accompanied by copies of any instruments
involved, and the Collateral Agent shall also be entitled to require, as a
condition to such action, an Opinion of Counsel, stating the legal effect of any
such action, outlining the steps required to complete the same, and concluding
that all conditions precedent to the taking of such action have been complied
with.  Counsel rendering any such opinion may rely, without independent
investigation, on the accuracy and validity of any certificate or other
instrument delivered to the Collateral Agent in connection with any such action.
 
Section 2.15  Certain Actions by Collateral Agent.  Any action taken by the
Collateral Agent pursuant to this Article  in respect of the release of any or
all of the Collateral will be taken by the Collateral Agent as its interest in
such Collateral may appear, and no provision of this Article II is intended to,
or will, excuse compliance with any provision hereof.
 
Section 2.16  Opinions as to Collateral.
 
(a)  On the Effective Date, the Issuing Entity shall furnish to the Collateral
Agent an Opinion of Counsel either stating that, in the opinion of such counsel,
such action has been taken with respect to the recording and filing of this
Asset Pool One Supplement, any amendments, supplements or modifications hereto
and any other requisite documents and with respect to the execution and filing
of any financing statements and continuation statements, as are necessary to
perfect and maintain the perfection of the Security Interest granted by this
Asset Pool One Supplement in favor of the Collateral Agent and reciting the
details of such action, or stating that, in the opinion of such counsel, no such
action is necessary to make such lien and security interest perfected.
 
(b)  On or before April 30 in each calendar year, the Issuing Entity shall
furnish to the Collateral Agent an Opinion of Counsel with respect to each UCC
financing statement which has been filed by the Issuing Entity either stating
that, (i) in the opinion of such counsel, such action has been taken with
respect to the recording, filing, re-recording and refiling of this Asset Pool
One Supplement, any amendments, supplements or modifications hereto and any
other requisite documents and with respect to the execution and filing of any
financing statements and continuation statements as is necessary to maintain the
first priority lien and Security Interest created by this Asset Pool One
Supplement and reciting the details of such action or (ii) in the opinion of
such counsel no such action is necessary to maintain such lien and Security
Interest.  Such Opinion of Counsel will also describe the recording, filing,
re-recording and refiling of this Asset Pool One Supplement, any amendments,
supplements or modifications hereto and any other requisite documents and the
execution and filing of any financing statements and continuation statements
that will, in the opinion of such counsel, be required to maintain the lien and
Security Interest of this Asset Pool One Supplement until April 30 in the
following calendar year.
 
Section 2.17  Delegation of Duties.  Until this appointment is rescinded by the
Issuing Entity, the Issuing Entity hereby appoints Chase USA to assist it in its
performance of its duties under this Asset Pool One Supplement.  In addition,
the Issuing Entity may contract with or appoint other Persons (including Chase
USA and its Affiliates) to assist it in performing its duties under this Asset
Pool One Supplement.  Any performance of duties by a Person who is
 


24

--------------------------------------------------------------------------------




 identified to the Collateral Agent and the Indenture Trustee in an Officer’s
Certificate will be deemed to be action taken by the Issuing Entity.
 
Section 2.18  Issuing Entity’s Representations and Warranties. As of each
Issuance Date, the Issuing Entity shall make the following representations and
warranties to the Collateral Agent.  Such representations and warranties shall
survive until the termination of this Asset Pool One Supplement.  Such
representations and warranties shall not be waived by any of the parties to this
Asset Pool One Supplement unless the Note Rating Agency Condition shall have
been satisfied with respect to such waiver.
 
(a)  At the time of the granting of the security interest in the Collateral, the
Issuing Entity owned and had good marketable title to the Collateral free and
clear of any Lien (other than any Lien for municipal or other local taxes if
such taxes were not then due and payable or if the Issuing Entity was then
contesting the validity thereof in good faith by appropriate proceedings and had
set aside on its books and records adequate reserves with respect thereto),
claim or encumbrance of any Person.
 
(b)  This Asset Pool One Supplement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Collateral in favor of the
Collateral Agent, which security interest is prior to all other Liens, and is
enforceable as such against creditors of and purchasers from the Issuing Entity.
 
(c)  The Issuing Entity has caused or will have caused within ten days of the
granting of the security interest in any portion of the Collateral, the filing
of all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest in the Collateral granted to the Collateral Agent hereunder.
 
(d)  Other than the security interest granted to the Collateral Agent pursuant
to this Asset Pool One Supplement or any other security interest that has been
terminated, the Issuing Entity has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed the Collateral; the Issuing Entity
has not authorized the filing of and is not aware of any financing statements
against itself that include a description of collateral covering the Collateral
other than any financing statement relating to the security interest granted to
the Collateral Agent hereunder or that has been terminated; and the Issuing
Entity is not aware of any judgment or tax lien filings against itself.
 
(e)  Each Asset Pool One Collateral Certificate constitutes a “certificated
security” within the meaning of the applicable UCC; the Issuing Entity has in
its possession all original copies of the certificates that constitute such
Asset Pool One Collateral Certificate; none of the certificates that constitute
or evidence such Asset Pool One Collateral Certificate have any marks or
notations indicating that it has been pledged, assigned or otherwise conveyed to
any Person other than the Collateral Agent; and all financing statements filed
or to be filed against the Issuing Entity in favor of the Collateral Agent in
connection herewith describing such Asset Pool One Collateral Certificate
contain a statement to the following effect: “A purchase of or security interest
in any collateral described in this financing statement will violate the rights
of the Collateral Agent.”
 


25

--------------------------------------------------------------------------------




(f)  Each Asset Pool One Receivable constitutes an “account” within the meaning
of the applicable UCC.
 
[END OF ARTICLE II]


26

--------------------------------------------------------------------------------






 
ARTICLE III 
 
COLLECTIONS, ALLOCATIONS, DEPOSITS AND PAYMENTS
 
Section 3.1  Collections and Allocations.  The Servicer pursuant to the terms of
the Transfer and Servicing Agreement (or, if the authority of the Servicer has
been revoked pursuant to Section 10.01 of the Transfer and Servicing Agreement,
the Indenture Trustee, or, if a Successor Servicer has been appointed, the
Successor Servicer) shall instruct the Collateral Agent to apply all funds on
deposit in the Collection Account as described in this Article III and in any
Indenture Supplement for any Series.  Except as otherwise provided below, the
Servicer pursuant to the terms of Transfer and Servicing Agreement shall deposit
Collections with respect to the Asset Pool One Receivables into the Collection
Account for Asset Pool One as promptly as possible after the Date of Processing
of such Collections, but in no event later than the second Business Day
following the Date of Processing and shall deposit Collections received with
respect to the Asset Pool One Collateral Certificates with respect to any
Monthly Period into the Collection Account for Asset Pool One no later than the
First Note Transfer Date in the next succeeding Monthly Period.
 
Subject to the express terms of any Indenture Supplement, but notwithstanding
anything else in this Asset Pool One Supplement, the Indenture or the Transfer
and Servicing Agreement to the contrary, for as long as Chase USA remains the
Servicer under the Transfer and Servicing Agreement and (i) no Servicer Rating
Event shall have occurred and be continuing or (ii) Chase USA obtains a
guarantee or letter of credit covering risk of collection with respect to its
deposit and payment obligations under the Transfer and Servicing Agreement (in
form and substance satisfactory to each Note Rating Agency) from a guarantor
having a short-term credit rating of at least “A-1” from Standard & Poor’s or
“P-1” from Moody’s or “F1” from Fitch (or such other rating below “A-1” or “P-1”
or, to the extent rated by Fitch, “F1,” as the case may be, which is acceptable
to such Note Rating Agency), or (iii) the Note Rating Agency Condition will have
been satisfied despite the Servicer’s inability to satisfy the rating
requirement specified in clause (i) or (ii) above, or (iv) for 5 Business Days
following any reduction of any such rating or failure to satisfy the conditions
specified in clause (i) or (ii) above, the Servicer need not make the daily
deposits of Collections into the Collection Account as provided in the preceding
paragraph, but may make deposits in an amount equal to the net amount of such
deposits and payments which would have been made with respect to Asset Pool One
Notes to receive payments on the related Payment Date had the conditions of this
sentence not applied, into the Collection Account in immediately available funds
not later than 1:00 p.m., New York City time, on each applicable Note Transfer
Date following the Monthly Period with respect to which such deposit
relates.  To the extent that, in accordance with this Section 3.1, the Servicer
has retained amounts which would otherwise be required to be deposited into the
Collection Account or any Supplemental Bank Account with respect to any Monthly
Period, the Servicer shall be required to deposit such amounts in the Collection
Account or such Supplemental Bank Account on the applicable Note Transfer Date
to the extent necessary to make required distributions on the related Payment
Date.   Notwithstanding anything in this Asset Pool One Supplement to the
contrary, unless otherwise specified in the Indenture or any Indenture
Supplement, the Servicer need not deposit any amount allocated to be paid to any
Transferor pursuant to the Indenture, this
 


27

--------------------------------------------------------------------------------




Asset Pool One Supplement or any applicable Indenture Supplement into the
Collection Account or any Supplemental Bank Account, but shall pay such amounts
as collected to the applicable Transferor.
 
Section 3.2  Allocations of Finance Charge Collections and Default Amounts.
 
(a)  With respect to each Monthly Period, the Collateral Agent, at the direction
of the Servicer, shall allocate to each Series of Asset Pool One Notes an amount
equal to the product of (i) the Noteholder Percentage for Asset Pool One Finance
Charge Collections for such Monthly Period for such Series and (ii) the sum of
the Asset Pool One Finance Charge Collections for such Monthly Period and the
investment earnings for such Monthly Period on amounts on deposit in the
Collection Account and the Excess Funding Account established for the benefit of
all Asset Pool One Notes.
 
(b)  With respect to each Monthly Period, the Collateral Agent, at the direction
of the Servicer, shall allocate to each Series of Asset Pool One Notes an amount
equal to the product of (i) the Noteholder Percentage for the Asset Pool One
Default Amount for such Monthly Period for such Series and (ii) the Asset Pool
One Default Amount for such Monthly Period.
 
Section 3.3  Allocations of Principal Collections.  With respect to each Monthly
Period, the Collateral Agent, at the direction of the Servicer, shall allocate
to each Series of Asset Pool One Notes an amount equal to the product of (i) the
Noteholder Percentage for Asset Pool One Principal Collections for such Monthly
Period for such Series and (ii) the Asset Pool One Principal Collections for
such Monthly Period.  In addition, with respect to each Monthly Period, if there
is a Remaining Series Available Principal Collections Shortfall for any Series
of Asset Pool One Notes, the Collateral Agent shall allocate to each such Series
of Asset Pool One Notes a portion of Asset Pool One Collateral Certificate
Principal Shortfall Payments for such Monthly Period in an amount equal to the
Remaining Series Available Principal Collections Shortfall for such Series in
accordance with the applicable Indenture Supplement; provided, however, that if
the aggregate amount of Asset Pool One Collateral Certificate Principal
Shortfall Payments is less than the aggregate Remaining Series Available
Principal Collections Shortfall for all Series, then Asset Pool One Collateral
Certificate Principal Shortfall Payments allocable to each Series shall equal
the product of (A) the Asset Pool One Collateral Certificate Principal Shortfall
Payments for such Monthly Period and (B) a fraction, the numerator of which is
the Remaining Series Available Principal Collections Shortfall for such Series
and the denominator of which is the aggregate Remaining Series Available
Principal Collections Shortfall for all Series of Asset Pool One Notes for such
Monthly Period.
 
Section 3.4  Allocations of the Asset Pool One Servicing Fee.
 
(a)  As compensation for its servicing activities hereunder and as reimbursement
for any expense incurred by it in connection therewith, the Servicer shall be
entitled to receive a servicing fee (the “Asset Pool One Servicing Fee”).  For
each Monthly Period, the Asset Pool One Servicing Fee shall equal the sum of (i)
the servicing fee amount for
 


28

--------------------------------------------------------------------------------




each Asset Pool One Collateral Certificate, as specified in the related Series
Supplement, and (ii) the Asset Pool One Receivables Servicing Fee.
 
(b)  With respect to each Monthly Period, the Collateral Agent, at the direction
of the Servicer, shall allocate to each Series of Asset Pool One Notes an amount
equal to the product of (i) the Asset Pool One Servicing Fee for such Monthly
Period and (ii) the Noteholder Percentage for the Asset Pool One Servicing Fee
for such Monthly Period for such Series of Asset Pool One Notes.
 
Section 3.5  Allocations of Amounts to the Excess Funding Account and
Allocations of Amounts on Deposit in the Excess Funding Account.  With respect
to each Monthly Period, if (i) the Asset Pool One Transferor Amount is, or as a
result of a payment on the related First Note Transfer Date would become, less
than the Asset Pool One Required Transferor Amount or (ii) the Asset Pool One
Pool Balance is, or as a result of a payment on the related First Note Transfer
Date would become, less than the Asset Pool One Minimum Pool Balance, the
Collateral Agent shall allocate or deposit pursuant to subsection 3.8(d) of this
Asset Pool One Supplement to the Excess Funding Account an amount equal to the
greater of the amount by which the Asset Pool One Transferor Amount would be
less than the Asset Pool One Required Transferor Amount and the amount by which
the Asset Pool One Pool Balance would be less than the Asset Pool One Minimum
Pool Balance, each determined with respect to the related Monthly Period.
 
Amounts on deposit in the Excess Funding Account shall be treated as Shared
Excess Available Principal Collections and, to the extent required, allocated to
each Series of Asset Pool One Notes in accordance with the applicable Indenture
Supplement.  Any remaining amounts on deposit in the Excess Funding Account in
excess of the amount required to be treated as Shared Excess Available Principal
Collections for a Monthly Period shall be released to the holders of the
Transferor Interest in Asset Pool One in accordance with the related Indenture
Supplement to the extent that after such release (A) the Asset Pool One
Transferor Amount is equal to or greater than the Asset Pool One Required
Transferor Amount and (B) the Asset Pool One Pool Balance is equal to or greater
than the Asset Pool One Minimum Pool Balance.
 
Section 3.6  Final Payment.  Each Series, Class or Tranche of Asset Pool One
Notes, as applicable, will be considered to be paid in full in the manner set
forth in the applicable Indenture Supplement.  A Series, Class or Tranche of
Asset Pool One Notes will be considered paid in full and the Holders of such
Series, Class or Tranche of Asset Pool One Notes, as applicable, will have no
further right or claim, and the Issuing Entity will have no further obligation
or liability for principal or interest with respect to such Series, Class or
Tranche of Notes, as applicable, on the earliest to occur of:
 
(a)  the date of the payment in full of the Outstanding Dollar Principal Amount
of and all accrued but unpaid interest and any additional interest on that
Series, Class or Tranche of Asset Pool One Notes, as applicable;
 
(b)  the date on which the Outstanding Dollar Principal Amount of such Asset
Pool One Notes, after giving effect to all deposits, allocations, reallocations,
sales of
 


29

--------------------------------------------------------------------------------




Collateral and payments to be made on such date, is reduced to zero, and all
accrued but unpaid interest and any additional interest on such Asset Pool One
Notes is paid in full;
 
(c)  the Legal Maturity Date of such Asset Pool One Notes, after giving effect
to all deposits, allocations, reimbursements, reallocations, sales of Collateral
and payments to be made on such date; or
 
(d)  the date of the payment following the date on which a sale of Collateral
has taken place with respect to that Series, Class or Tranche of Asset Pool One
Notes, as described in the Indenture.
 
Section 3.7  Payments within a Series, Class or Tranche.  All payments of
principal, interest or other amounts to Holders of the Asset Pool One Notes of a
Series, Class or Tranche will be made in accordance with the related Indenture
Supplement.
 
Section 3.8  Allocations of Finance Charge Collections, Default Amounts,
Servicing Fees and Principal Collections Allocable to the Transferor Interest.
 
(a)  Unless otherwise stated in any Indenture Supplement, the Servicer shall
allocate to the holder of the Transferor Interest in Asset Pool One an amount
equal to the product of (i) the Asset Pool One Transferor Percentage for Asset
Pool One Finance Charge Collections with respect to such Monthly Period and (ii)
the Asset Pool One Finance Charge Collections and earnings on amounts on deposit
in the Collection Account and the Excess Funding Account with respect to such
Monthly Period.  If so specified in any Indenture Supplement, such amounts may
be applied to cover certain shortfalls in the amount of investment earnings on
investments of funds in certain Supplemental Bank Accounts.
 
(b)  The Servicer shall allocate to the holders of the Transferor Interest in
Asset Pool One an amount equal to the product of (i) the Asset Pool One
Transferor Percentage for the Asset Pool One Default Amount with respect to such
Monthly Period and (ii) the Asset Pool One Default Amount with respect to such
Monthly Period.
 
(c)  The Servicer shall allocate to the holders of the Transferor Interest in
Asset Pool One an amount equal to the product of (i) Asset Pool One Transferor
Percentage with respect to such Monthly Period and (ii) the Asset Pool One
Servicing Fee with respect to such Monthly Period.
 
(d)  Unless otherwise stated in any Indenture Supplement, the Servicer shall
allocate to the holders of the Transferor Interest in Asset Pool One an amount
equal to the product of (i) the Asset Pool One Transferor Percentage for Asset
Pool One Principal Collections with respect to such Monthly Period and (ii) the
Asset Pool One Principal Collections with respect to such Monthly Period;
provided, however, that amounts payable to the holders of the Transferor
Interest pursuant to this subsection 3.8(d) shall instead be deposited into the
Excess Funding Account to the extent that (A) the Asset Pool One Transferor
Amount is, or as a result of such payment would become, less than the Asset Pool
One Required Transferor Amount or (B) the Asset Pool One Pool Balance is, or as
a result of such payment would become, less than the Asset Pool One Minimum Pool
Balance.
 


30

--------------------------------------------------------------------------------




Section 3.9  Transfer of Defaulted Accounts.  Unless otherwise provided in any
Indenture Supplement, in consideration of receiving Recoveries as provided in
subsection 3.11(a) hereof, on the date on which an Asset Pool One Account
becomes a Defaulted Account, the Collateral Agent shall automatically and
without further action or consideration be deemed to transfer, set over, and
otherwise convey to the applicable Transferor, without recourse, representation,
or warranty, all the right, title and interest of the Collateral Agent in and to
the Asset Pool One Receivables in such Defaulted Account, all monies due or to
become due with respect thereto, all proceeds thereof allocable to Asset Pool
One with respect to such Asset Pool One Receivables, excluding Recoveries in
respect of Asset Pool One Defaulted Accounts relating thereto, which shall
remain a part of the Collateral.
 
Section 3.10  Adjustments for Miscellaneous Credits and Fraudulent Charges.
 
(a)  The Servicer shall be obligated to reduce on a net basis for each Monthly
Period the aggregate amount of Asset Pool One Principal Receivables (a “Credit
Adjustment”) with respect to any Asset Pool One Principal Receivable (i) which
was created in respect of merchandise refused or returned by the Obligor
thereunder or as to which the Obligor thereunder has asserted a counterclaim or
defense, (ii) which is reduced by the Servicer by any rebate, refund,
charge-back or adjustment (including Servicer errors) or (iii) which was created
as a result of a fraudulent or counterfeit charge.
 
In the event that the inclusion of the amount of a Credit Adjustment in (x) the
calculation of the Asset Pool One Transferor Amount would cause the Asset Pool
One Transferor Amount to be an amount less than the Asset Pool One Required
Transferor Amount or (y) the calculation of the Asset Pool One Pool Balance
would cause the Asset Pool One Pool Balance to be an amount less than the Asset
Pool One Minimum Pool Balance, the applicable Transferor shall make a deposit,
no later than (A) the First Note Transfer Date following the Monthly Period with
respect to which such Credit Adjustment occurs or (B) in the event of a Servicer
Rating Event, 10 Business Days after the inclusion of the Credit Adjustment that
caused the Asset Pool One Transferor Amount to be less than the Asset Pool One
Required Transferor Amount or the Asset Pool One Pool Balance to be less than
the Asset Pool One Minimum Pool Balance, into the Excess Funding Account for
Asset Pool One in immediately available funds in an amount equal to the greater
of the amount by which (I) the Asset Pool One Transferor Amount would be less
than the Asset Pool One Required Transferor Amount or (II) the Asset Pool One
Pool Balance would be an amount less than the Asset Pool One Minimum Pool
Balance, due to Credit Adjustments with respect to Asset Pool One Receivables
conveyed by such Transferor (each such deposit, an “Adjustment Payment”).
 
(b)  If (i) the Servicer makes a deposit into the Collection Account for Asset
Pool One in respect of a Collection of an Asset Pool One Receivable and such
Collection was received by the Servicer in the form of a check which is not
honored for any reason or (ii) the Servicer makes a mistake with respect to the
amount of any Collection for Asset Pool One and deposits an amount that is less
than or more than the actual amount of such Collection, the Servicer shall
appropriately adjust the amount subsequently deposited into the Collection
Account for Asset Pool One to reflect such dishonored check or mistake.  Any
Asset Pool One Receivable in respect of which a dishonored check is received
shall be deemed not to have been
 


31

--------------------------------------------------------------------------------




paid.  Notwithstanding the first two sentences of this paragraph, adjustments
made pursuant to this Section shall not require any change in any report
previously delivered.
Section 3.11  Recoveries and Interchange.
 
(a)  Recoveries.  On or prior to the second Business Day following the end of
each Monthly Period, the Transferor shall notify the Servicer of the amount of
Recoveries in respect of Asset Pool One Defaulted Accounts to be included as
Collections for Asset Pool One with respect to the preceding Monthly Period.  On
the First Note Transfer Date following the applicable Monthly Period, the
Transferor shall pay to the Servicer and the Servicer shall deposit into the
Collection Account for Asset Pool One, in immediately available funds, the
amount of Recoveries in respect of Asset Pool One Defaulted Accounts to be so
included as Collections for Asset Pool One with respect to the preceding Monthly
Period; provided, however, that such deposit need be made only to the extent
that such funds are required to be retained in the applicable Bank Accounts for
the benefit of any Series, Class or Tranche of Asset Pool One Notes pursuant to
the provisions of this Article III of this Asset Pool One Supplement or any
applicable Indenture Supplement and any such amount that is not so deposited
shall be paid to the applicable Transferor.
 
(b)  Interchange.  On or prior to the second Business Day following the end of
each Monthly Period, each Account Owner shall notify the Servicer of the
Interchange Amount, if any, which is required to be included as Asset Pool One
Finance Charge Collections with respect to the preceding Monthly Period.  On the
First Note Transfer Date following the applicable Monthly Period, each Account
Owner shall pay to the Servicer and the Servicer shall deposit into the
Collection Account, in immediately available funds, the Interchange Amount to be
so included as Asset Pool One Finance Charge Collections with respect to the
preceding Monthly Period; provided, however, that such deposit need be made only
to the extent that such funds are required to be retained in the applicable Bank
Accounts for the benefit of any Series, Class or Tranche of Asset Pool One Notes
pursuant to the provisions of this Article III of this Asset Pool One Supplement
or any applicable Indenture Supplement and any such amount that is not so
deposited shall be paid to the applicable Transferor.
 
Section 3.12  [Reserved].
 
Section 3.13  Designation of Remaining Principal Shortfalls.  On each
Determination Date, the Servicer shall determine with respect to the prior
Monthly Period whether there is a Remaining Series Available Principal
Collections Shortfall for any Series of Asset Pool One Notes after application
of Shared Excess Available Principal Collections for the benefit of such Series
of Notes for such Monthly Period.  The Servicer shall determine the aggregate
amount of such Remaining Series Available Principal Collections Shortfalls for
all Series of Asset Pool One Notes for such Monthly Period and shall propose,
with respect to each Asset Pool One Collateral Certificate, a principal
shortfall amount (the “Proposed Principal Shortfall Amount”) for such Monthly
Period.  The sum of all such Proposed Principal Shortfall Amounts shall equal
the aggregate amount of such Remaining Series Available Principal Collections
Shortfalls for such Monthly Period.  In determining the Proposed Principal
Shortfall Amount for each Asset Pool One Collateral Certificate, the Servicer
agrees to determine such
 


32

--------------------------------------------------------------------------------




amount in a manner that shall maximize the amount of payments received from
Asset Pool One Collateral Certificates in respect of Proposed Principal
Shortfall Amounts.
 
Section 3.14  Monthly Servicer’s Certificate.  Unless otherwise stated in the
related Indenture Supplement with respect to any Series, on each Determination
Date the Servicer shall forward to the Owner Trustee, the Indenture Trustee, the
Collateral Agent and each Note Rating Agency, a certificate of a duly authorized
representative of the Servicer substantially in the form of Exhibit F.  In
addition, on each Distribution Date, the Servicer shall forward to the Owner
Trustee, the Indenture Trustee, the Collateral Agent and each Note Rating
Agency, a report containing all material information listed in Item 1121 of
Regulation AB but not otherwise included in the Asset Pool One Monthly
Servicer’s Certificate or any Monthly Noteholders’ Statement, which report shall
be included in the Issuing Entity’s monthly distribution report on Form 10-D to
be filed with the Commission.
 
[END OF ARTICLE III]
 
 
 
33

--------------------------------------------------------------------------------


 
 
ARTICLE IV 
 
THE COLLATERAL AGENT
 
Section 4.1  Certain Duties and Responsibilities.
 
(a)  The Collateral Agent undertakes to perform such duties and only such duties
as are specifically set forth in this Asset Pool One Supplement with respect to
the Asset Pool One Notes of any Series, Class or Tranche, and no implied
covenants or obligations will be read into this Asset Pool One Supplement
against the Collateral Agent.
 
(b)  The Collateral Agent hereby agrees that it shall hold all Collateral
Certificates designated for inclusion in Asset Pool One in the State of New York
and shall give written notice to the Owner Trustee, the Indenture Trustee and
the Servicer before relocating any Collateral Certificate.
 
(c)  In the absence of bad faith on its part, the Collateral Agent may, with
respect to the Asset Pool One Notes of any Series, Class or Tranche,
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Collateral Agent and conforming to the requirements of the Indenture, this Asset
Pool One Supplement or the related Indenture Supplement, as applicable, but in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Collateral Agent, the Collateral
Agent will be under a duty to examine the same to determine whether or not they
conform to the requirements of this Asset Pool One Supplement but need not
confirm or investigate the accuracy of any mathematical calculations or other
facts stated therein.
 
(d)  In case an Event of Default with respect to any Series, Class or Tranche of
Asset Pool One Notes has occurred and is continuing, the Collateral Agent will
exercise with respect to the Asset Pool One Notes of such Series, Class or
Tranche such rights and powers vested in it by this Asset Pool One Supplement,
and use the same degree of care and skill in their exercise, as a fiduciary
would exercise or use under the circumstances in the conduct of such person’s
own affairs.
 
(e)  No provision of this Asset Pool One Supplement will be construed to relieve
the Collateral Agent from liability for its own negligent action, its own
negligent failure to act, or its own willful misconduct, except that:
 
(i)  this subsection (e) will not be construed to limit the effect of subsection
(a) of this Section;
 
(ii)  the Collateral Agent will not be liable for any error of judgment made in
good faith by a Collateral Agent Authorized Officer, unless it will be proved
that the Collateral Agent was negligent in ascertaining the pertinent facts;
 


34

--------------------------------------------------------------------------------




(iii)  the Collateral Agent will not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Indenture Trustee or Holders of more than 66⅔% of the Outstanding Dollar
Principal Amount of any Series, Class or Tranche of Asset Pool One Notes
relating to the time, method and place of conducting any proceeding for any
remedy available to the Collateral Agent, or exercising any trust or power
conferred upon the Collateral Agent, under this Asset Pool One Supplement with
respect to the Asset Pool One Notes of such Series, Class or Tranche; and
 
(iv)  no provision of this Asset Pool One Supplement will require the Collateral
Agent to expend or risk its own funds or otherwise incur any financial liability
in the performance of any of its duties hereunder, or in the exercise of any of
its rights or powers, if it will have reasonable grounds for believing that
repayment of such funds or indemnity satisfactory to the Collateral Agent
against such risk or liability is not reasonably assured to it.
 
(f)  Whether or not therein expressly so provided, every provision of this Asset
Pool One Supplement relating to the conduct or affecting the liability of or
affording protection to the Collateral Agent will be subject to the provisions
of this Section.
 
Section 4.2  Certain Rights of the Collateral Agent.  Except as otherwise
provided in Section 4.1:
 
(a)  the Collateral Agent may conclusively rely and will be protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture or other paper or document (whether in its original or facsimile form)
believed by it to be genuine and to have been signed or presented by the proper
party or parties;
 
(b)  whenever in the performance of its duties under this Asset Pool One
Supplement the Collateral Agent will deem it desirable that a matter be proved
or established before taking, suffering or omitting any action hereunder, the
Collateral Agent (unless other evidence be herein specifically prescribed) may,
in the absence of bad faith on its part, rely upon an Officer’s Certificate;
 
(c)  the Collateral Agent may consult with counsel of its own selection and the
advice of such counsel or any Opinion of Counsel will be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon;
 
(d)  the Collateral Agent will be under no obligation to exercise any of the
rights or powers vested in it by this Asset Pool One Supplement at the request
or direction of the Indenture Trustee or any of the Asset Pool One Noteholders
pursuant to this Asset Pool One Supplement, unless the Indenture Trustee or such
Asset Pool One Noteholders shall have offered to the Collateral Agent security
or indemnity reasonably satisfactory to it against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction;
 


35

--------------------------------------------------------------------------------




(e)  the Collateral Agent will not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document, but the Collateral Agent, in its discretion, may make
such further inquiry or investigation into such facts or matters as it may see
fit, and, if the Collateral Agent will determine to make such further inquiry or
investigation, it will be entitled to examine the books, records and premises of
the Issuing Entity, personally or by agent or attorney;
 
(f)  the Collateral Agent may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Collateral Agent will not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder; and
 
(g)  the Collateral Agent will not be responsible for filing any financing
statements or continuation statements in connection with the Collateral, but
will cooperate with the Issuing Entity in connection with the filing of such
financing statements or continuation statements.
 
Section 4.3  Not Responsible for Recitals or Issuance of Notes.  The recitals
contained herein and in the Asset Pool One Notes, except the certificates of
authentication, will be taken as the statements of the Issuing Entity, and the
Collateral Agent assumes no responsibility for their correctness.  The
Collateral Agent makes no representations as to the validity or sufficiency of
this Asset Pool One Supplement or of the Asset Pool One Notes.  The Collateral
Agent will not be accountable for the use or application by the Issuing Entity
of Asset Pool One Notes or the proceeds thereof.
 
Section 4.4  May Hold Notes.  The Collateral Agent, in its individual or any
other capacity, may become the owner or pledgee of Asset Pool One Notes and,
subject to Sections 4.7, 4.8 and 4.12, may otherwise deal with the Issuing
Entity with the same rights it would have if it were not Collateral Agent.
 
Section 4.5  Money Held in Trust.  Money held by the Collateral Agent in trust
hereunder need not be segregated from other funds except to the extent required
by law.  The Collateral Agent will be under no liability for interest on any
money received by it hereunder except as otherwise agreed with the Issuing
Entity.
 
Section 4.6  Compensation and Reimbursement; Limit on Compensation,
Reimbursement and Indemnity.
 
(a)  The Issuing Entity agrees:
 
(i)  to pay to the Collateral Agent from time to time reasonable compensation
for all services rendered by it hereunder (which compensation will not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust);
 
(ii)  except as otherwise expressly provided herein, to reimburse the Collateral
Agent upon its request for all reasonable expenses, disbursements and
 


36

--------------------------------------------------------------------------------




advances incurred or made by the Collateral Agent in accordance with any
provision of this Asset Pool One Supplement (including the reasonable
compensation and the reasonable expenses and disbursements of its agents and
counsel), except any such expense, disbursement or advance as may be
attributable to its negligence or bad faith; and
 
(iii)  to indemnify the Collateral Agent for, and to hold it harmless against,
any and all loss, liability or expense incurred without negligence or bad faith
on its part, arising out of or in connection with the acceptance or
administration of this trust, including the costs and expenses of defending
itself against any claim or liability (whether asserted by the Issuing Entity,
the Servicer, any Holder or any other Person) in connection with the exercise or
performance of any of its powers or duties hereunder.
 
The Collateral Agent will have no recourse to (x) any asset of the Issuing
Entity other than funds available pursuant to the Indenture, the relevant
Indenture Supplement, or this Asset Pool One Supplement and any such recourse
shall be subordinate to the payment obligations on the Asset Pool One Notes, or
(y) any Person other than the Transferor, the Servicer or the Issuing Entity.
 
(b)  This Section will survive the termination of this Asset Pool One Supplement
and the resignation or replacement of the Collateral Agent under Section 4.9.
 
Section 4.7  Disqualification; Conflicting Interests.  If the Collateral Agent
has or will acquire a conflicting interest within the meaning of the Trust
Indenture Act, the Collateral Agent will, if so required by the Trust Indenture
Act, either eliminate such interest or resign, to the extent and in the manner
provided by, and subject to the provisions of, the Trust Indenture Act and this
Asset Pool One Supplement.  Nothing herein will prevent the Collateral Agent
from filing with the Commission the application referred to in the second to
last paragraph of Section 310(b) of the Trust Indenture Act.
 
Section 4.8  Corporate Collateral Agent Required; Eligibility.  There will at
all times be a Collateral Agent hereunder with respect to each Series, Class or
Tranche of Asset Pool One Notes which will be either a bank or a corporation
organized and doing business under the laws of the United States of America or
of any state, authorized under such laws to exercise corporate trust powers,
having a combined capital and surplus of at least $50,000,000, subject to
supervision or examination by federal or state authority, and having a rating of
at least “BBB-” by Standard & Poor’s.  If such corporation publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section, the combined capital and surplus of such corporation will be deemed to
be its combined capital and surplus as set forth in its most recent report of
condition so published.  The Issuing Entity may not, nor may any Person directly
or indirectly controlling, controlled by, or under common control with the
Issuing Entity, serve as Collateral Agent.  If at any time the Collateral Agent
with respect to any Series, Class or Tranche of Asset Pool One Notes will cease
to be eligible in accordance with the provisions of this Section, it will resign
immediately in the manner and with the effect hereinafter specified in this
Article.
 


37

--------------------------------------------------------------------------------




Section 4.9  Resignation and Removal; Appointment of Successor.
 
(a)  No resignation or removal of the Collateral Agent and no appointment of a
successor Collateral Agent pursuant to this Article shall become effective until
the acceptance of appointment by the successor Collateral Agent under Section
4.10.
 
(b)  The Collateral Agent may resign with respect to any Series, Class or
Tranche of Asset Pool One Notes at any time by giving written notice thereof to
the Issuing Entity.  If an instrument of acceptance by a successor Collateral
Agent shall not have been delivered to the Collateral Agent within 30 days after
the giving of such notice of resignation, the resigning Collateral Agent may
petition any court of competent jurisdiction for the appointment of a successor
Collateral Agent.
 
(c)  The Collateral Agent may be removed with respect to any Series, Class or
Tranche of Asset Pool One Notes at any time by Act of the Majority Holders of
that Series, Class or Tranche of Asset Pool One Notes delivered to the
Collateral Agent on behalf of the Indenture Trustee and the Issuing Entity.
 
(d)  If at any time:
 
(i)  the Collateral Agent fails to comply with Section 310(b) of the Trust
Indenture Act with respect to any Series, Class or Tranche of Notes after
written request therefor by the Issuing Entity or by any Asset Pool One
Noteholder who has been a bona fide Holder of an Asset Pool One Note of that
Series, Class or Tranche for at least 6 months,
 
(ii)  the Collateral Agent ceases to be eligible under Section 4.8 with respect
to any Series, Class or Tranche of Asset Pool One Notes and fails to resign
after written request therefor by the Issuing Entity or by any such Asset Pool
One Noteholder,
 
(iii)  the Collateral Agent becomes incapable of acting with respect to any
Series, Class or Tranche of Asset Pool One Notes, or
 
(iv)  the Collateral Agent is adjudged bankrupt or insolvent or a receiver of
the Collateral Agent or of its property is appointed or any public officer takes
charge or control of the Collateral Agent or of its property or affairs for the
purpose of rehabilitation, conservation or liquidation,
 
then, in any such case, (A) the Issuing Entity may remove the Collateral Agent
or (B) subject to Section 6.17 of the Indenture, any Asset Pool One Noteholder
who has been a bona fide Holder of an Asset Pool One Note of such Series, Class
or Tranche for at least 6 months may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Collateral Agent with respect to such Series, Class or Tranche and the
appointment of a successor Collateral Agent with respect to such Series, Class
or Tranche, or, in the case of clause (iv), with respect to all Series, Classes
and Tranches.
 


38

--------------------------------------------------------------------------------




(e)  If the Collateral Agent resigns, is removed or becomes incapable of acting
with respect to Asset Pool One, or if a vacancy shall occur in the office of the
Collateral Agent with respect to Asset Pool One for any cause, the Issuing
Entity shall promptly appoint a successor Collateral Agent for Asset Pool
One.  If, within one year after such resignation, removal or incapacity, or the
occurrence of such vacancy, a successor Collateral Agent with respect to Asset
Pool One is appointed by Act of the Majority Holders of the Asset Pool One Notes
delivered to the Issuing Entity and the retiring Collateral Agent, the successor
Collateral Agent so appointed will, forthwith upon its acceptance of such
appointment, become the successor Collateral Agent with respect to Asset Pool
One and supersede the successor Collateral Agent appointed by the Issuing Entity
with respect to Asset Pool One.  If no successor Collateral Agent with respect
to the Asset Pool One Notes shall have been so appointed by the Issuing Entity
or the Asset Pool One Noteholders and accepted appointment in the manner
hereinafter provided, any Asset Pool One Noteholder who has been a bona fide
Holder of an Asset Pool One Note for at least 6 months may, on behalf of itself
and all others similarly situated, petition any court of competent jurisdiction
for the appointment of a successor Collateral Agent with respect to Asset Pool
One.
 
(f)  The Issuing Entity shall give written notice of each resignation and each
removal of the Collateral Agent with respect to Asset Pool One and each
appointment of a successor Collateral Agent with respect to Asset Pool One as
provided in Section 1.06 of the Indenture and to each Note Rating Agency.  To
facilitate delivery of such notice, upon request by the Issuing Entity, the Note
Registrar shall provide to the Issuing Entity a list of the relevant Registered
Noteholders.  Each notice will include the name of the successor Collateral
Agent and the address of its principal Corporate Trust Office.
 
Section 4.10  Acceptance of Appointment by Successor.  Every successor
Collateral Agent appointed hereunder shall execute, acknowledge and deliver to
the Issuing Entity and to the predecessor Collateral Agent an instrument
accepting such appointment, with a copy to the Note Rating Agencies, and
thereupon the resignation or removal of the predecessor Collateral Agent will
become effective with respect to Asset Pool One, and such successor Collateral
Agent, without any further act, deed or conveyance, will become vested with all
the rights, powers, trusts and duties of the predecessor Collateral Agent; but,
on request of the Issuing Entity or the successor Collateral Agent, such
predecessor Collateral Agent shall, upon payment of its reasonable charges, if
any, execute and deliver an instrument transferring to such successor Collateral
Agent all the rights, powers and trusts of the predecessor Collateral Agent, and
will duly assign, transfer and deliver to such successor Collateral Agent all
property and money held by such predecessor Collateral Agent hereunder, subject
nevertheless to its lien, if any, provided for in Section 4.6.  Upon request of
any such successor Collateral Agent, the Issuing Entity will execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Collateral Agent all such rights, powers and trusts.
 
No successor Collateral Agent will accept its appointment unless at the time of
such acceptance such successor Collateral Agent will be qualified and eligible
with respect to Asset Pool One under this Article.
 
Section 4.11  Merger, Conversion, Consolidation or Succession to Business.  Any
corporation into which the Collateral Agent may be merged or converted or with
which it
 


39

--------------------------------------------------------------------------------




may be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Collateral Agent shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Collateral Agent, will be the successor of the Collateral Agent hereunder,
provided such corporation shall be otherwise qualified and eligible under this
Article, without the execution or filing of any paper or any further act on the
part of any of the parties hereto.  The Collateral Agent shall give prompt
written notice of such merger, conversion, consolidation or succession to the
Note Rating Agencies.  In addition, upon such merger, conversion, consolidation
or succession the Collateral Agent shall give written notice to the Servicer,
the Owner Trustee and the Indenture Trustee of any change of address of the
surviving entity and stating where the Collateral Certificates are to be held.
 
Section 4.12  Preferential Collection of Claims Against Issuing Entity.  If and
when the Collateral Agent shall be or become a creditor of the Issuing Entity
(or any other obligor upon the Asset Pool One Notes), the Collateral Agent will
be subject to the provisions of Section 311 of the Trust Indenture Act.  A
Collateral Agent who has resigned or been removed will be subject to Section
311(a) of the Trust Indenture Act to the extent provided therein.
 
Section 4.13  Representations and Covenants of the Collateral Agent.  The
Collateral Agent represents, warrants and covenants that:
 
(i)  The Collateral Agent is a national banking association duly organized and
validly existing under the laws of the United States of America;
 
(ii)  The Collateral Agent has full power and authority to deliver and perform
this Asset Pool One Supplement and has taken all necessary action to authorize
the execution, delivery and performance by it of this Asset Pool One Supplement
and other documents to which it is a party; and
 
(iii)  Each of this Asset Pool One Supplement and the other documents to which
it is a party has been duly executed and delivered by the Collateral Agent and
constitutes legal, valid and binding obligation of the Collateral Agent in
accordance with its terms.
 
Section 4.14  Custody of Asset Pool One Collateral Certificates and Other
Collateral.  Each Asset Pool One Collateral Certificate, including the Initial
Collateral Certificate, shall be registered in the name of and shall be
delivered to and held by the Collateral Agent separate and apart from all other
property held by such Collateral Agent.  The Collateral Agent shall hold the
Collateral that constitutes Permitted Investments separate from, and shall not
commingle such Collateral with, any and all other funds or property of the
Issuing Entity or the Indenture Trustee.
 
Section 4.15  Collateral Agent’s Application for Instructions from the Issuing
Entity.  Any application by the Collateral Agent for written instructions from
the Issuing Entity may, at the option of the Collateral Agent, set forth in
writing any action proposed to be taken or omitted by the Collateral Agent under
and in accordance with this Asset Pool One Supplement and the date on and/or
after which such action shall be taken or such omission shall be effective,
provided that such application shall make specific reference to this Section
4.15.  The Collateral
 


40

--------------------------------------------------------------------------------




Agent shall not be liable for any action taken by, or omission of, the
Collateral Agent in accordance with a proposal included in such application on
or after the date specified in such application (which date shall not be less
than 5 Business Days after the date any officer of the Issuing Entity actually
receives such application, unless any such officer shall have consented in
writing to any earlier date) unless prior to taking any such action (or the
effective date in the case of an omission), the Collateral Agent shall have
received written instructions in response to such application specifying the
action to be taken or omitted.
 
Section 4.16  Events of Default and Remedies; Reports of Indenture Trustee;
Reports to Issuing Entity.
 
(a)  The Collateral Agent shall promptly give notice to the Indenture Trustee
and the Issuing Entity upon the occurrence of any of the Events of Default set
forth in Section 6.01 of the Indenture of which it has knowledge, including any
“Notice of Default” pursuant to subsection 6.10(c) (unless it has received
notice of any such Event of Default by the Indenture Trustee).
 
(b)  The Collateral Agent agrees to perform its obligations and, in its
discretion, exercise the rights of, and pursue remedies on behalf of, the
Secured Parties pursuant to Article VI of the Indenture.
 
(c)  The Collateral Agent agrees to provide in a timely fashion to the Indenture
Trustee the information applicable to the Collateral Agent and the Collateral
required to be included in the reports of the Indenture Trustee pursuant to the
Indenture or any Indenture Supplement, including pursuant to Sections 8.03 and
8.06 of the Indenture.
 
(d)  The Collateral Agent shall report to the Issuing Entity or the Indenture
Trustee, as applicable, with respect to the amounts on deposit in each of the
Bank Accounts, and the identity of the investments included therein and the
amount of earnings thereon, as the Issuing Entity or the Indenture Trustee
reasonably may request from time to time.
 
[END OF ARTICLE IV]




41

--------------------------------------------------------------------------------






 
ARTICLE V 
 
BANK ACCOUNTS AND INVESTMENTS
 
Section 5.1  Bank Accounts.
 
(a)  Bank Accounts; Deposits to and Distributions from Bank Accounts.
 
(i)  On or before the date hereof the Issuing Entity shall cause to be
established and maintained for Asset Pool One, one or more Qualified Bank
Accounts (each such account, a “Collection Account” and collectively, the
“Collection Accounts”) in the name of the Collateral Agent, bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Collateral Agent, the Indenture Trustee and the applicable Asset
Pool One Noteholders.  All collections received pursuant to Section 3.1 shall be
deposited into the Collection Account.  From time to time in connection with the
issuance of a Series, Class or Tranche of Asset Pool One Notes, the Indenture
Trustee may cause the Collateral Agent to establish one or more Qualified Bank
Accounts denominated as “Supplemental Bank Accounts” in the name of the
Collateral Agent, bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Collateral Agent, the
Indenture Trustee and the applicable Asset Pool One Noteholders.  The Collection
Account and any Supplemental Bank Account shall be under the control (within the
meaning of Section 9-104 of the UCC) of the Collateral Agent for the benefit of
the Collateral Agent, the Indenture Trustee and the applicable Asset Pool One
Noteholders.  If, at any time, the institution holding the Collection Account or
any Supplemental Bank Account ceases to be a Qualified Institution, the Issuing
Entity shall within 10 Business Days (or such longer period, not to exceed 30
calendar days, as to which each Note Rating Agency may consent in writing)
establish a new Collection Account or Supplemental Bank Account, as applicable,
that is a Qualified Bank Account and shall transfer any cash and/or investments
from such Collection Account or Supplemental Bank Account, as applicable, to
such new Collection Account or Supplemental Bank Account, as applicable.  From
the date each such new Collection Account is established, it shall be the
“Collection Account.”  From the date each such new Supplemental Bank Account is
established, it shall be a “Supplemental Bank Account.”  Any Supplemental Bank
Account will receive deposits as set forth herein, in the Indenture and in the
applicable Indenture Supplement.
 
(ii)  On or before the date hereof, the Issuing Entity shall cause to be
established and maintained for Asset Pool One, one or more Qualified Bank
Accounts (each such account, an “Excess Funding Account” and collectively, the
“Excess Funding Accounts”) in the name of the Collateral Agent, bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Collateral Agent, the Indenture Trustee and the Asset Pool One
Noteholders.  Principal Collections allocated to Asset Pool One that would
otherwise be paid to the holders of the Transferor Interest or that the
applicable Indenture Supplement specifies are to be deposited in the
 


42

--------------------------------------------------------------------------------




Excess Funding Account, shall be deposited in the Excess Funding Account, if,
after giving effect to reinvestment in new Collateral on that day the Asset Pool
One Transferor Amount is not greater than or equal to the Asset Pool One
Required Transferor Amount or the Asset Pool One Pool Balance is not greater
than or equal to the Asset Pool One Minimum Pool Balance.  Each Excess Funding
Account shall be under the control (within the meaning of Section 9-104 of the
UCC) of the Collateral Agent for the benefit of the Collateral Agent, the
Indenture Trustee and the Asset Pool One Noteholders.  If, at any time, the
institution holding any Excess Funding Account ceases to be a Qualified
Institution, the Issuing Entity shall within 10 Business Days (or such longer
period, not to exceed 30 calendar days, as to which each Note Rating Agency may
consent in writing) establish a new Excess Funding Account that is a Qualified
Bank Account and shall transfer any cash and/or investments to such new Excess
Funding Account.  From the date each such new Excess Funding Account is
established, it shall be an “Excess Funding Account.”
 
(b)  All payments to be made from time to time by or on behalf of the Indenture
Trustee to the Asset Pool One Noteholders out of funds in the Bank Accounts
pursuant to this Asset Pool One Supplement, the Indenture and any Indenture
Supplement will be made by the Collateral Agent to the Indenture Trustee or on
behalf of the Indenture Trustee directly to the Paying Agent not later than 1:00
p.m. New York City time on the applicable Payment Date or earlier, if necessary,
or as otherwise provided in the applicable Indenture Supplement but only to the
extent of available funds in the applicable Bank Account or Sub-Account.
 
Section 5.2  Investment of Funds in the Bank Accounts.
 
(a)  Funds on deposit in the Bank Accounts shall (unless otherwise stated in the
applicable Indenture Supplement) be invested and reinvested by the Collateral
Agent or its designee acting on behalf of the Indenture Trustee at the written
direction of the Issuing Entity in one or more Permitted Investments.  Absent
such written direction, the Collateral Agent shall invest the funds in the
Permitted Investments described in clause (a)(v) of the definition thereof.  The
Issuing Entity may authorize the Indenture Trustee to direct the Collateral
Agent to make specific investments pursuant to written instructions, in such
amounts as the Issuing Entity will specify.  Notwithstanding the foregoing,
funds held by the Collateral Agent in any of the Bank Accounts will be invested
in Permitted Investments that will mature in each case no later than the date on
which such funds in the Bank Accounts are scheduled to be transferred or
distributed by the Indenture Trustee pursuant to the Indenture (or as necessary
to provide for timely payment of principal or interest on the applicable
Principal Payment Date or Interest Payment Date (as each such term is defined in
the Indenture)).
 
(b)  All funds deposited from time to time in the Bank Accounts pursuant to the
Indenture and all investments made with such funds will be held by the
Collateral Agent in the Bank Accounts as part of the Collateral as herein
provided, subject to withdrawal by the Collateral Agent or the Indenture Trustee
for the purposes set forth in the Indenture.
 
(c)  Funds and other property in any of the Bank Accounts will not be commingled
with any other funds or property of the Issuing Entity, the Indenture Trustee or
the related Collateral Agent.
 


43

--------------------------------------------------------------------------------




(d)  The Servicer shall not give direction to dispose of a Permitted Investment
and no Permitted Investment shall be disposed of prior to its maturity if such
disposal will result in a loss.
 
[END OF ARTICLE V]
 
 
 
44

--------------------------------------------------------------------------------


 
ARTICLE VI
 
MISCELLANEOUS
 
Section 6.1  No Petition.  The Collateral Agent, by entering into this Asset
Pool One Supplement, each Derivative Counterparty, by designating that the
obligations of the Issuing Entity pursuant to the applicable Derivative
Agreement are secured by the Collateral, each Supplemental Credit Enhancement
Provider or Supplemental Liquidity Provider, as applicable, by designating that
the obligations of the Issuing Entity pursuant to the applicable Supplemental
Credit Enhancement Agreement or Supplemental Liquidity Agreement are secured by
the Collateral, and each Asset Pool One Noteholder, by accepting a Note, agrees,
to the fullest extent permitted by applicable law, that it will not at any time
institute against Chase USA, any Master Trust or the Issuing Entity, or join in
any institution against Chase USA, any Master Trust or the Issuing Entity of,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any United States Federal or state
bankruptcy or similar law in connection with any obligations relating to the
Asset Pool One Notes, the Indenture, any Derivative Agreement, any Supplemental
Credit Enhancement Agreement and any Supplemental Liquidity Agreement.
 
Section 6.2  Actions by the Issuing Entity.  All actions to be taken by the
Issuing Entity under this Asset Pool One Supplement shall be taken by the
Administrator on behalf of the Issuing Entity and all notices to be given and/or
received by the Issuing Entity under this Asset Pool One Supplement shall be
given and received by the Administrator.
 
Section 6.3  Limitations on Liability.
 
(a)  It is expressly understood and agreed by the parties hereto that (i) this
Asset Pool One Supplement is executed and delivered by each Transferor not
individually or personally but solely as Beneficiary under the Trust Agreement,
in the exercise of the powers and authority conferred and vested in it, (ii)
each of the representations, undertakings and agreements herein made on the part
of the Issuing Entity is made and intended not as a personal representation,
undertaking or agreement by any Transferor but is made and intended for the
purpose of binding only the Issuing Entity, (iii) nothing herein contained will
be construed as creating any liability on any Transferor individually or
personally, to perform any covenant of the Issuing Entity either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties to the Indenture and by any Person claiming by, through or under
them and (iv) under no circumstances will any Transferor be personally liable
for the payment of any indebtedness or expenses of the Issuing Entity or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Issuing Entity under this Asset Pool One
Supplement or any related documents.
 
(b)  None of the Collateral Agent, the Indenture Trustee, the Owner Trustee,
Chase USA or any other Beneficiary of the Issuing Entity or any of their
respective officers, directors, employees, incorporators or agents will have any
liability with respect to this
 


45

--------------------------------------------------------------------------------




Asset Pool One Supplement, and recourse may be had solely to the Collateral
pledged to secure the Asset Pool One Notes under this Asset Pool One Supplement.
 
Section 6.4  Termination of Issuing Entity.  The Issuing Entity and the
respective obligations and responsibilities of the Collateral Agent created
hereby shall terminate as provided in the Trust Agreement.
 
Section 6.5  Termination Distributions.  Upon the termination of the Issuing
Entity pursuant to the terms of the Trust Agreement, the Collateral Agent shall
release, assign and convey to the applicable Transferor or any of its designees,
without recourse, representation or warranty, all of its right, title and
interest in the Collateral securing Asset Pool One, whether then existing or
thereafter created, all monies due or to become due and all amounts received or
receivable with respect thereto (including all moneys then held in any Bank
Account) and all proceeds thereof.  The Collateral Agent shall execute and
deliver such instruments of transfer and assignment as shall be provided to it,
in each case without recourse, as shall be reasonably requested by any
Transferor, to vest in such Transferor, as Beneficiary under the Trust
Agreement, or any of its designees all right, title and interest which the
Collateral Agent had in and to the Collateral and such other property securing
Asset Pool One.
 
Section 6.6  Derivative Counterparty, Supplemental Credit Enhancement Provider
and Supplemental Liquidity Provider as Third-Party Beneficiary.  Each Derivative
Counterparty, Supplemental Credit Enhancement Provider and Supplemental
Liquidity Provider is a third-party beneficiary of this Asset Pool One
Supplement to the extent specified in the applicable Derivative Agreement,
Supplemental Credit Enhancement Agreement, Supplemental Liquidity Agreement or
Indenture Supplement.
 
Section 6.7  Amendments.   Except as expressly set forth in Article IX of the
Indenture, this Asset Pool One Supplement may not be amended, supplemented or
modified.
 
[END OF ARTICLE VI]


46

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Asset Pool One
Supplement to be duly executed as of the day and year first above written.
 

   
CHASE ISSUANCE TRUST
         
By:
CHASE BANK USA, NATIONAL ASSOCIATION, as Beneficiary and not in its individual
capacity
         
By:
/s/ Keith W. Schuck
     
Name: Keith W. Schuck
     
Title:   President
         
WELLS FARGO BANK,  NATIONAL ASSOCIATION, as Indenture Trustee and Collateral
Agent and not in its individual capacity
         
By:
s/ Cheryl Zimmerman
     
Name: Cheryl Zimmerman
     
Title:   Assistant Vice President







Acknowledged and Accepted:


CHASE BANK USA,
NATIONAL ASSOCIATION,
as Transferor, Servicer and Administrator




By:  /s/ Keith W. Shuck        __
       Name: Keith W. Schuck
       Title:   President


CHAIT Second A&R APO Signature Page      


--------------------------------------------------------------------------------




 
 
Exhibit A
 
No.
__                                                                                                                                                          One
Unit
 


 
FORM OF
CHASE ISSUANCE TRUST
ASSET BACKED CERTIFICATE
 
 
THIS CERTIFICATE WAS ISSUED PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY BE SOLD ONLY PURSUANT TO
A REGISTRATION STATEMENT EFFECTIVE UNDER THE ACT OR AN EXEMPTION FROM THE
PROVISIONS OF SECTION 5 OF THE ACT.  IN ADDITION, THE TRANSFER OF THIS
CERTIFICATE IS SUBJECT TO RESTRICTIONS SET FORTH IN THE ASSET POOL ONE
SUPPLEMENT REFERRED TO HEREIN.  A COPY OF THE ASSET POOL ONE SUPPLEMENT WILL BE
FURNISHED TO THE HOLDER OF THIS CERTIFICATE BY THE INDENTURE TRUSTEE UPON
WRITTEN REQUEST.
 
 
This Certificate represents an
undivided interest in the
Chase Issuance Trust
 
 
Evidencing an undivided interest in a trust, the corpus of which consists of
Collateral, as defined in the Asset Pool One Supplement described below.
 
 
(Not an interest in or a recourse obligation of Chase Bank USA, National
Association or any Affiliate thereof.)
 
This certifies that CHASE BANK USA, NATIONAL ASSOCIATION (the “Holder”) is the
registered owner of an undivided interest in the Chase Issuance Trust (the
“Trust”), the corpus of which currently consists of the Initial Collateral
Certificates (as defined in the Transfer and Servicing Agreement) and the other
assets and interests constituting the Trust pursuant to the Second Amended and
Restated Asset Pool One Supplement, dated as of December 19, 2007, as the same
may be further amended, supplemented or otherwise modified (the “Asset Pool One
Supplement”), by and between the Trust and Wells Fargo Bank, National
Association, as Indenture Trustee (the “Indenture Trustee”) and Collateral Agent
(the “Collateral Agent”), a summary of certain of the pertinent provisions of
which is set forth below.
 
To the extent not defined herein, the capitalized terms used herein have the
meanings assigned in the Asset Pool One Supplement.  This Transferor Certificate
is issued under and is subject to the terms, provisions and conditions of the
Asset Pool One Supplement, to which Asset Pool One Supplement, as amended from
time to time, the Holder by virtue of the acceptance hereof assents and by which
the Holder is bound.
 


A-1

--------------------------------------------------------------------------------




This Certificate has not been registered or qualified under the Securities Act
of 1933, as amended, or any state securities law.  No sale, transfer or other
disposition of this Transferor Certificate shall be permitted other than in
accordance with the provisions of Section 2.07 or 2.08 of the Transfer and
Servicing Agreement.
 
This Transferor Certificate is the Transferor Certificate (the “Transferor
Certificate”), which represents an undivided interest in the Trust, including
the right to receive the Collections and other amounts at the times and in the
amounts specified in the Asset Pool One Supplement and each Indenture Supplement
to be paid to the Holder of the Transferor Certificate.  The aggregate interest
represented by this Transferor Certificate at any time in the Collateral of the
Trust shall not exceed the Asset Pool One Transferor Amount at such time.  In
addition to this Transferor Certificate, one or more Series of Notes will be
issued to investors pursuant to the Indenture and an Indenture Supplement, each
of which will represent an undivided interest in the Trust.  This Transferor
Certificate shall not represent any interest in the Bank Accounts or any
Enhancement, except to the extent provided in the Asset Pool One Supplement and
any Indenture Supplement.  The Asset Pool One Transferor Amount for any Monthly
Period will be an amount equal to (i) the Asset Pool One Pool Balance for such
Monthly Period minus (ii) the aggregate Nominal Liquidation Amount of all Asset
Pool One Notes as of the close of business on the last day of such Monthly
Period.
 
The Servicer, pursuant to the terms of Transfer and Servicing Agreement, shall
deposit Collections with respect to the Asset Pool One Receivables into the
Collection Account for Asset Pool One as promptly as possible after the Date of
Processing of such Collections, but in no event later than the second Business
Day following the Date of Processing (except as provided below and except as
provided in any Indenture Supplement) and shall deposit Collections received
with respect to the Asset Pool One Collateral Certificates with respect to any
Monthly Period into the Collection Account for Asset Pool One no later than the
First Note Transfer Date in the next succeeding Monthly Period.  Unless
otherwise stated in any Indenture Supplement, throughout the existence of the
Trust, the Servicer shall allocate to the Holder of this Certificate an amount
equal to the Asset Pool One Transferor Amount.  Notwithstanding the first
sentence of this paragraph, the Servicer need not deposit this amount or any
other amounts so allocated to this Transferor Certificate pursuant to the Asset
Pool One Supplement into the Collection Account and shall pay, or be deemed to
pay, such amounts as collected to the Holder of this Transferor Certificate.
 
Chase Bank USA, National Association, as Servicer, is entitled to receive as
servicing compensation a monthly servicing fee.  The portion of the servicing
fee which will be allocable to the Holder of this Transferor Certificate
pursuant to the Asset Pool One Supplement will be payable by the Holder of this
Transferor Certificate and none of the Trust, the Owner Trustee, the Indenture
Trustee, the Collateral Agent or the Noteholders will have any obligation to pay
such portion of the servicing fee.
 
This Transferor Certificate does not represent a recourse obligation of, or any
interest in, the Transferor or the Servicer, and none of this Transferor
Certificate, any Collateral Certificate, any Notes, the Accounts or Receivables
are insured or guaranteed by the Federal Deposit Insurance Corporation or any
other governmental agency or instrumentality.  This Transferor Certificate is
limited in right of payment to certain Collections respecting the
 


A-2

--------------------------------------------------------------------------------




Receivables and the Collateral Certificates, all as more specifically set forth
hereinabove and in the Asset Pool One Supplement.
 
Upon the termination of the Trust pursuant to Section 8.01 of the Third Amended
and Restated Trust Agreement, the Indenture Trustee shall assign and convey to
the Holder of this Transferor Certificate (without recourse, representation or
warranty) all right, title and interest of the Trust in the Collateral
Certificates, the Receivables, whether then existing or thereafter created, and
all proceeds thereof and Insurance Proceeds relating thereto.  The Indenture
Trustee shall execute and deliver such instruments of transfer and assignment,
in each case without recourse, as shall be reasonably requested by the Holder of
this Transferor Certificate to vest in such Holder all right, title and interest
which the Indenture Trustee had in the Collateral Certificates and the
Receivables.
 
Unless the certificate of authentication hereon has been executed by or on
behalf of the Indenture Trustee, by manual signature, this Transferor
Certificate shall not be entitled to any benefit under the Asset Pool One
Supplement, or be valid for any purpose.
 


A-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Trust has caused this Transferor Certificate to be duly
executed on this _____ day of _________.
 

   
CHASE ISSUANCE TRUST
         
By:
CHASE BANK USA, NATIONAL ASSOCIATION, as Beneficiary of the Chase Issuance Trust
         
By:
       
Name:
     
Title:
     





 
CERTIFICATE OF AUTHENTICATION
 
This is the Transferor Certificate referred to in the within-mentioned Asset
Pool One Supplement.
 

   
WELLS FARGO BANK,  NATIONAL ASSOCIATION, as Authenticating Agent
         
By:
 
     
Name:
     
Title:



Date:  __________


A-4

--------------------------------------------------------------------------------




 
 
Exhibit B
 
ASSIGNMENT OF RECEIVABLES IN ADDITIONAL ACCOUNTS
INCLUDED IN ASSET POOL ONE
(as required by subsection 2.4(c)(v) of the Asset Pool One Supplement)
 
ASSIGNMENT NO. __ OF RECEIVABLES IN ADDITIONAL ACCOUNTS INCLUDED IN ASSET POOL
ONE (this “Assignment”), dated as of _______ ___, ____, by and between CHASE
ISSUANCE TRUST (the “Trust”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”) as collateral agent (in such capacity, the “Collateral Agent”), pursuant
to the Asset Pool One Supplement referred to below, and acknowledged by Chase
Bank USA, National Association, in its capacity as servicer under the Third
Amended and Restated Transfer and Servicing Agreement, dated as of December 19,
2007 (the “Transfer and Servicing Agreement”), among Chase Bank USA, National
Association, as transferor, administrator and servicer, the Trust and Wells
Fargo, as indenture trustee (in such capacity, the “Indenture Trustee”) and
Collateral Agent (in such capacity, the “Collateral Agent”).
 
 
W I T N E S S E T H:
 
WHEREAS, the Trust, the Collateral Agent and the Indenture Trustee are parties
to the Second Amended and Restated Asset Pool One Supplement, dated as of
December 19, 2007 (hereinafter as such agreement may have been, or may from time
to time be, amended, supplemented or otherwise modified, the “Asset Pool One
Supplement”);
 
WHEREAS, pursuant to the Asset Pool One Supplement, the Trust wishes to
designate Additional Accounts to be included as Asset Pool One Accounts and to
pledge hereby the Receivables of such Additional Accounts, whether now existing
or hereafter created, to the Collateral Agent to be included as Asset Pool One
Receivables; and
 
WHEREAS, the Collateral Agent, on behalf of and for the benefit and security of
the Asset Pool One Noteholders, the Indenture Trustee, in its individual
capacity and the Collateral Agent, in its individual capacity, is willing to
accept such designation and pledge subject to the terms and conditions hereof;
 
NOW, THEREFORE, the Trust and the Collateral Agent hereby agree as follows:
 
1.           Defined Terms.  All capitalized terms used herein shall have the
meanings ascribed to them in the Asset Pool One Supplement unless otherwise
defined herein.
 
“Addition Cut-Off Date” shall mean, with respect to the Additional Accounts
designated hereby, _______________.
 
“Addition Date” shall mean, with respect to the Additional Accounts designated
hereby, _________________.
 


B-1

--------------------------------------------------------------------------------




“Notice Date” shall mean, with respect to the Additional Accounts designated
hereby, ________________.
 
2.           Designation of Additional Accounts.  Within five Business Days
after the Addition Date, the Trust shall deliver to the Collateral Agent a true
and complete list (in the form of a computer file, microfiche list, CD-ROM or
such other form as is agreed upon between the Transferor and the Collateral
Agent) of each VISA® and MasterCard® account which, as of the Addition Date,
shall be deemed to be an Additional Asset Pool One Account, identified by
account number and the aggregate amount of the Receivables in each such
Additional Asset Pool One Account as of the Addition Cut-Off Date, which list
shall be marked as Schedule 1 to this Assignment and shall, as of the Addition
Date, modify and amend and be incorporated into and made a part of this
Assignment and the Asset Pool One Supplement.
 
3.           Pledge of Receivables.
 
(a)  The Trust hereby grants to the Collateral Agent, for the benefit and
security of the Asset Pool One Noteholders, the Indenture Trustee, in its
individual capacity and the Collateral Agent, in its individual capacity, a
security interest in all of its right, title and interest, whether owned on the
Addition Cut-Off Date or thereafter acquired, in the Receivables existing on the
Addition Cut-Off Date or thereafter created in the Additional Asset Pool One
Accounts, all Interchange and Recoveries related thereto, all monies due or to
become due and all amounts received or receivable with respect thereto and the
“proceeds” (including “proceeds” as defined in the applicable UCC) thereof and
Insurance Proceeds relating thereto to secure the Asset Pool One Notes (and the
obligations under the Indenture and the Asset Pool One Supplement), equally and
ratably without prejudice, priority or distinction between any Asset Pool One
Note by reason of difference in time of issuance or otherwise, except as
otherwise expressly provided in the Indenture, or in the Indenture Supplement
which establishes any Series, Class or Tranche of Asset Pool One Notes, and to
secure (i) the payment of all amounts due on such Asset Pool One Notes in
accordance with their respective terms, (ii) the payment of all other sums
payable by the Trust under the Indenture, any Indenture Supplement and the Asset
Pool One Supplement relating to the Asset Pool One Notes and (iii) compliance by
the Trust with the provisions of the Indenture, any Indenture Supplement or the
Asset Pool One Supplement relating to the Asset Pool One Notes.  This Assignment
constitutes a security agreement under the UCC.
 
(b)           If necessary, the Trust agrees to record and file, at its own
expense, financing statements (and continuation statements when applicable) with
respect to the Asset Pool One Receivables in Additional Asset Pool One Accounts
existing on the Addition Cut-Off Date and thereafter created meeting the
requirements of applicable state law in such manner and in such jurisdictions as
are necessary to perfect, and maintain perfection of, the sale and assignment of
its interest in such Asset Pool One Receivables to the Collateral Agent, and to
deliver a file-stamped copy of each such financing statement or other evidence
of such filing to the Collateral Agent on or prior to the Addition Date.  The
Collateral Agent shall be under no obligation whatsoever to file such financing
or continuation statements or to make any filing under the UCC in connection
with such sale and assignment.
 
(c)           In connection with such assignment, the Trust further agrees, at
its own expense, on or prior to the date of this Assignment, to indicate in the
appropriate computer files
 


B-2

--------------------------------------------------------------------------------




that Receivables created in connection with the Additional Asset Pool One
Accounts and designated hereby have been pledged to the Collateral Agent
pursuant to this Assignment for the benefit and security of the Asset Pool One
Noteholders, the Indenture Trustee, in its individual capacity and the
Collateral Agent, in its individual capacity.
 
(d)           The parties hereto agree that all pledges of Receivables to the
Collateral Agent pursuant to this Assignment are subject to, and shall be
treated in accordance with, the Delaware Act and each of the parties hereto
agrees that this Assignment has been entered into by the parties hereto in
express reliance upon the Delaware Act.  For purposes of complying with the
requirements of the Delaware Act, each of the parties hereto hereby agrees that
any property, assets or rights purported to be pledged, in whole or in part, by
the Trust pursuant to this Assignment shall be deemed to no longer be the
property, assets or rights of the Trust.  The parties hereto acknowledge and
agree that each such assignment is occurring in connection with a
“securitization transaction” within the meaning of the Delaware Act.
 
4.           Acceptance by Collateral Agent.  The Collateral Agent hereby
acknowledges its acceptance of all right, title and interest in and to the
Receivables in the Additional Asset Pool One Accounts now existing and hereafter
created, pledged to the Collateral Agent pursuant to Section 3(a) of this
Assignment and declares that it shall maintain such right, title and interest,
upon the trust herein set forth, for the benefit and security of the Asset Pool
One Noteholders, the Indenture Trustee, in its individual capacity and the
Collateral Agent, in its individual capacity.
 
5.           Representations and Warranties of the Trust.  The Trust hereby
represents and warrants to the Collateral Agent, as of the Addition Date (or
such other date as is specified below), that:
 
(a)           Conditions Precedent.  All of the requirements for the addition of
Accounts set forth under subsection 2.12(c) of the Transfer and Servicing
Agreement shall have been satisfied and all of the representations and
warranties set forth under subsection 2.04(a) of the Transfer and Servicing
Agreement to be made on each Addition Date shall be true and correct in all
material respects on such Addition Date;
 
(b)           Legal, Valid and Binding Obligation.  This Assignment constitutes
a legal, valid and binding obligation of the Trust enforceable against the Trust
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity);
 
(c)           Eligibility of Additional Accounts.  As of the Addition Cut-Off
Date, each Additional Account designated hereby was an Eligible Account;
 
(d)           Insolvency.  As of each of the Addition Cut-Off Date and the
Addition Date, no Insolvency Event with respect to the Trust has occurred and
the assignment by the Trust of Receivables arising in the Additional Accounts to
the Collateral Agent has not been made in contemplation of the occurrence
thereof;
 


B-3

--------------------------------------------------------------------------------




(e)           No Adverse Effect. The acquisition by the Collateral Agent of the
Receivables arising in the Additional Accounts shall not, in the reasonable
belief of the Trust, result in an Adverse Effect;
 
(f)           No Conflict.  The execution and delivery by the Trust of this
Assignment, the performance of the transactions contemplated by this Assignment
and the fulfillment of the terms hereof applicable to the Trust, will not
conflict with or violate any Requirements of Law applicable to the Trust or
conflict with, result in  any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which the Trust is a party or by which it or its properties
are bound;
 
(g)           No Proceedings.  There are no proceedings or investigations,
pending or, to the best knowledge of the Trust, threatened against the Trust
before any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Assignment,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Assignment, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Trust, would materially and adversely affect the
performance by the Trust of its obligations under this Assignment or (iv)
seeking any determination or ruling that would materially and adversely affect
the validity or enforceability of this Assignment; and
 
(h)           All Consents.  All authorizations, consents, orders or approvals
of any court or other governmental authority required to be obtained by the
Trust in connection with the execution and delivery of this Assignment by the
Trust and the performance of the transactions contemplated by this Assignment by
the Trust, have been obtained.
 
6.           Conditions Precedent.  The acceptance by the Collateral Agent set
forth in Section 4 hereof and the amendment of the Asset Pool One Supplement
pursuant to Section 7 hereof are each subject to the satisfaction of the
conditions precedent set forth in subsection 2.4(c) of the Asset Pool One
Supplement on or prior to the dates specified in such subsection 2.4(c), except
to the extent any such conditions have been waived.  For purposes of subsection
2.4(c)(ii) of the Asset Pool One Supplement, “Notice Date” shall having the
meaning specified in Section 1 hereof.  With respect to the condition specified
in subsection 2.4(c)(xi) of the Asset Pool One Supplement, on or prior to the
date hereof, the Administrator, on behalf of the Issuing Entity, shall have
delivered to the Collateral Agent a certificate of a Vice President or more
senior officer of the Administrator, substantially in the form of Schedule 2
hereto, certifying that all requirements set forth in subsection 2.4(c) of the
Asset Pool One Supplement for designating and conveying Receivables in
Additional Asset Pool One Accounts have been satisfied or waived.  The
Collateral Agent may conclusively rely on such Officer’s Certificate, shall have
no duty to make inquiries with regard to the matters set forth therein, and
shall incur no liability in so relying.
 
7.           Amendment of the Asset Pool One Supplement.  The Asset Pool One
Supplement is hereby amended to provide that all references therein to the
“Asset Pool One Supplement,” to “this Asset Pool One Supplement” and to “herein”
shall be deemed from and after the Addition Date to be a dual reference to the
Asset Pool One Supplement as supplemented by this Assignment.  All references
therein to Additional Asset Pool One Accounts shall be
 


B-4

--------------------------------------------------------------------------------




deemed to include the Additional Accounts designated hereby and all references
therein to Asset Pool One Receivables shall be deemed to include the Receivables
pledged hereby.  Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Asset Pool One Supplement
shall remain unamended and shall continue to be, and shall remain, in full force
and effect in accordance with its terms and except as expressly provided herein
shall not constitute or be deemed to constitute a waiver of compliance with or a
consent to noncompliance with any term or provision of the Asset Pool One
Supplement.
 
8.           Counterparts.  This Assignment may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.
 
9.           GOVERNING LAW.  THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
10.           Limitation of Liability.  Notwithstanding any other provision
herein or elsewhere, this Assignment has been executed and delivered by
Wilmington Trust Company on behalf of the Trust, not in its individual capacity,
but solely in its capacity as Owner Trustee, and in no event shall Wilmington
Trust Company in its individual capacity have any liability in respect of the
representations, warranties, or obligations of the Trust hereunder or under any
other document, as to all of which recourse shall be had solely to the assets of
the Trust, and for all purposes of this Assignment and each other document, the
Owner Trustee (as such or in its individual capacity) shall be subject to, and
entitled to the benefits of, the terms and provisions of the Trust Agreement.IN
WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed by their respective officers as of the day and year first above
written.
 
 
B-5

--------------------------------------------------------------------------------


 
 

   
CHASE ISSUANCE TRUST
         
By:
WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee on behalf of the Trust
         
By:
       
Name:
     
Title:
         
WELLS FARGO BANK,  NATIONAL ASSOCIATION, as Collateral Agent
         
By:
       
Name:
     
Title:







Acknowledged by:


CHASE BANK USA,
NATIONAL ASSOCIATION,
as Servicer




By: __________________________________
        Name:
        Title:


B-6

--------------------------------------------------------------------------------




 
Schedule 1 (to Exhibit B)
 
LIST OF ADDITIONAL ASSET POOL ONE ACCOUNTS
 
 
[TO BE DELIVERED TO THE COLLATERAL AGENT BY THE TRUST AND MARKED AS SCHEDULE 1
TO THIS ASSIGNMENT]
 


B-7

--------------------------------------------------------------------------------




 
Schedule 2 (to Exhibit B)
 
Chase Issuance Trust
 
 
Officer’s Certificate
 
__________________, a duly authorized officer of Chase Bank USA, National
Association, as administrator (the “Administrator”) for the Chase Issuance Trust
(the “Trust”), hereby certifies and acknowledges on behalf of the Trust that to
the best of his knowledge the following statements are true on _______________
(the “Addition Date”), and acknowledges on behalf of the Trust that this
Officer’s Certificate will be relied upon by Wells Fargo Bank, National
Association (“Wells Fargo”), as collateral agent (the “Collateral Agent”) in
connection with the Collateral Agent entering into Assignment No. ___ of
Receivables in Additional Accounts, dated as of _______________ (the
“Assignment”), by and between the Trust and the Collateral Agent, in connection
with the Second Amended and Restated Asset Pool One Supplement, dated as of
December 19, 2007 (as heretofore supplemented and amended, the “Asset Pool One
Supplement”), by and between the Trust and Wells Fargo as indenture trustee (the
“Indenture Trustee”) and Collateral Agent.  The undersigned hereby certifies and
acknowledges on behalf of the Trust that:
 
(a)           Conditions Precedent.  All of the requirements for the addition of
Accounts set forth under subsection 2.4(c) of the Asset Pool One Supplement
shall have been satisfied in all material respects on the Addition Date.
 
(b)           Delivery of Assignment.  On or prior to the Addition Date, (i) the
Trust has delivered to the Collateral Agent the Assignment (including an
acceptance by the Collateral Agent for the benefit and security of the Asset
Pool One Noteholders, the Indenture Trustee, in its individual capacity and the
Collateral Agent, in its individual capacity) and (ii) the Trust has indicated
in its computer files that the Receivables created in connection with the
Additional Accounts have been assigned to the Collateral Agent.  Within five
Business Days after the Addition Date, the Trust shall deliver to the Collateral
Agent a true and complete list (in the form of a computer file, microfiche list,
CD-ROM or such other form as is agreed upon between the Transferor and the
Collateral Agent) of all Additional Accounts, identified by account number and
the aggregate amount of the Receivables in each Additional Account as of the
Addition Cut-Off Date, which list shall, as of the Addition Date, modify and
amend and be incorporated into and made a part of the Assignment and the Asset
Pool One Supplement.
 
(c)           Legal, Valid and Binding Obligation.  The Assignment constitutes a
legal, valid and binding obligation of the Trust enforceable against the Trust
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity).
 
(d)           Eligibility of Additional Accounts.  As of the Addition Cut-Off
Date, each Additional Account designated pursuant to the Assignment was an
Eligible Account.
 


B-8

--------------------------------------------------------------------------------




(e)           Insolvency.  As of each of the Addition Cut-Off Date and the
Addition Date, no Insolvency Event with respect to the Trust has occurred and
the assignment by the Trust of Receivables arising in the Additional Accounts to
the Collateral Agent has not been made in contemplation of the occurrence
thereof.
 
(f)           No Adverse Effect.  The acquisition by the Collateral Agent of the
Receivables arising in the Additional Accounts shall not, in the reasonable
belief of the Trust, result in an Adverse Effect.
 
(g)           No Conflict.  The execution and delivery by the Trust of the
Assignment, the performance of the transactions contemplated by the Assignment
and the fulfillment of the terms thereof applicable to the Trust, will not
conflict with or violate any Requirements of Law applicable to the Trust or
conflict with, result in  any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which the Trust is a party or by which it or its properties
are bound.
 
(h)           No Proceedings.  There are no proceedings or investigations,
pending or, to the best knowledge of the Trust, threatened against the Trust
before any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality (i) asserting the invalidity of the Assignment,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by the Assignment, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Trust, would materially and adversely affect the
performance by the Trust of its obligations under the Assignment or (iv) seeking
any determination or ruling that would materially and adversely affect the
validity or enforceability of the Assignment.
 
(i)           All Consents. All authorizations, consents, orders or approvals of
any court or other governmental authority required to be obtained by the Trust
in connection with the execution and delivery of the Assignment by the Trust and
the performance of the transactions contemplated by the Assignment by the Trust,
have been obtained.
 
Initially capitalized terms used herein and not otherwise defined are used as
defined in the Asset Pool One Supplement.
 


B-9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have hereunto set my hand this ____ day of __________.
 

   
CHASE ISSUANCE TRUST
         
By:
CHASE BANK USA, NATIONAL ASSOCIATION, not in its individual capacity but solely
as Administrator on behalf of the Trust
         
By:
       
Name:
     
Title:
     





 
:


B-10

--------------------------------------------------------------------------------




 
 
Exhibit C
 
FORM OF ASSIGNMENT OF AN ADDITIONAL COLLATERAL CERTIFICATE
INCLUDED IN ASSET POOL ONE
(as required by subsection 2.4(c)(vi) of the Asset Pool One Supplement)
 
 
ASSIGNMENT NO. __ OF AN ADDITIONAL COLLATERAL CERTIFICATE INCLUDED IN ASSET POOL
ONE (this “Assignment”) dated as of _____________, by and between CHASE ISSUANCE
TRUST (the “Trust”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”)
as collateral agent (the “Collateral Agent”), pursuant to the Asset Pool One
Supplement referred to below.
 
 
W I T N E S S E T H:
 
 
WHEREAS, the Trust and Wells Fargo, as Collateral Agent and Indenture Trustee,
are parties to the Second Amended and Restated Asset Pool One Supplement, dated
as of December 19, 2007 (hereinafter as such agreement may have been, or may
from time to time be, amended, supplemented or otherwise modified, the “Asset
Pool One Supplement”);
 
 
WHEREAS, pursuant to subsection 2.4(a) or 2.4(b) of the Asset Pool One
Supplement, the Trust wishes to designate an Additional Collateral Certificate
to be included as an Asset Pool One Collateral Certificate and to pledge hereby
such Additional Collateral Certificate to the Collateral Agent; and
 
 
WHEREAS, the Collateral Agent, on behalf of and for the benefit and security of
the Asset Pool One Noteholders, the Indenture Trustee, in its individual
capacity and the Collateral Agent, in its individual capacity, is willing to
accept such designation and pledge subject to the terms and conditions hereof;
 
 
NOW, THEREFORE, the Trust and the Collateral Agent agree as follows:
 
 
1.           Defined Terms. All capitalized terms used herein shall have the
meanings ascribed to them in the Asset Pool One Supplement unless otherwise
defined herein.
 
 
“Addition Date” shall mean, with respect to the Additional Collateral
Certificate designated on Schedule 1 hereto, ____________.
 
 
“Notice Date” shall mean, with respect to the Additional Collateral Certificate
designated on Schedule 1 hereto, ____________ [which shall be a date on or prior
to the third Business Day prior to the Addition Date with respect to additions
pursuant to subsection 2.4(a) of the Asset Pool One Supplement and the fifth
Business Day prior to the Addition Date with respect to additions pursuant to
subsection 2.4(b) of the Asset Pool One Supplement].
 
 
2.           Pledge of Additional Collateral Certificates.
 
 
(a) The Trust does hereby grant to the Collateral Agent, for the benefit and
security of the Asset Pool One Noteholders, the Indenture Trustee, in its
individual capacity and the Collateral
 


C-1

--------------------------------------------------------------------------------




Agent, in its individual capacity, a security interest in all of its right,
title and interest, whether now owned or hereafter acquired, in and to the
Additional Collateral Certificate.  The foregoing does not constitute and is not
intended to result in the creation or assumption by the Collateral Agent of any
obligation of the Trust or any other Person in connection with the Additional
Collateral Certificate or under any agreement or instrument relating thereto,
including any obligation to Obligors, merchant banks, merchants clearance
systems, VISA®, MasterCard® or insurers.  This Assignment constitutes a security
agreement under the UCC.
 
(b)           If necessary, the Trust agrees to record and file, at its own
expense, financing statements (and continuation statements when applicable) with
respect to the Additional Collateral Certificate meeting the requirements of
applicable state law in such manner and in such jurisdictions as are necessary
to perfect, and maintain perfection of, the assignment of its interest in such
Additional Collateral Certificate to the Collateral Agent, and to deliver a
file-stamped copy of each such financing statement or other evidence of such
filing to the Collateral Agent on or prior to the Addition Date.  Neither the
Indenture Trustee nor the Collateral Agent shall be under any obligation
whatsoever to file such financing or continuation statements or to make any
filing under the UCC in connection with such assignment.
 
 
(c)           The parties agree hereto that all pledges of Additional Collateral
Certificates to the Collateral Agent pursuant to this Assignment are subject to,
and shall be treated in accordance with, the Delaware Act and each of the
parties hereto agrees that this Assignment has been entered into by the parties
hereto in express reliance upon the Delaware Act.  For purposes of complying
with the requirements of the Delaware Act, each of the parties hereto hereby
agrees that any property, assets or rights purported to be pledged, in whole or
in part, by the Trust pursuant to this Assignment shall be deemed to no longer
be the property, assets or rights of the Trust.  The parties hereto acknowledge
and agree that each such pledge is occurring in connection with a
“securitization transaction” within the meaning of the Delaware Act.
 
 
3.           Acceptance by the Collateral Agent.  The Collateral Agent hereby
acknowledges its acceptance for the benefit and security of the Asset Pool One
Noteholders, the Indenture Trustee, in its individual capacity and the
Collateral Agent, in its individual capacity, of a security interest in all
right, title and interest to the Additional Collateral Certificate which has
been pledged to the Collateral Agent pursuant to Section 2(a) of this
Assignment.
 
 
4.           Representations and Warranties of the Trust.  The Trust hereby
represents and warrants to the Collateral Agent, as of the Addition Date, that:
 
 
(a)           Conditions Precedent.  All of the requirements for the addition of
Additional Collateral Certificates set forth under subsection 2.12(c) of the
Transfer and Servicing Agreement shall have been satisfied and all of the
representations and warranties set forth under subsection 2.04(a) of the
Transfer and Servicing Agreement to be made on each Addition Date shall be true
and correct in all material respects on such Addition Date;
 
 
(b)           Legal, Valid and Binding Obligation.  This Assignment constitutes
a legal, valid and binding obligation of the Trust enforceable against the Trust
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the
 


C-2

--------------------------------------------------------------------------------




enforcement of creditors’ rights in general and except as such enforceability
may be limited by general principles of equity (whether considered in a suit at
law or in equity);
 
(c)           Eligibility of Additional Collateral Certificate.  As of the
Addition Date, the Additional Collateral Certificate designated hereby is an
Eligible Collateral Certificate;
 
 
(d)           Insolvency.  As of the Addition Date, no Insolvency Event with
respect to the Trust has occurred and the pledge by the Trust of the Additional
Collateral Certificate to the Collateral Agent has not been made in
contemplation of the occurrence thereof;
 
 
(e)           No Adverse Effect.  The acquisition by the Collateral Agent of the
Additional Collateral Certificate shall not, in the reasonable belief of the
Trust, result in an Adverse Effect;
 
 
(f)           No Conflict.  The execution and delivery by the Trust of this
Assignment, the performance of the transactions contemplated by this Assignment
and the fulfillment of the terms hereof applicable to the Trust, will not
conflict with or violate any Requirements of Law applicable to the Trust or
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which the Trust is a party or by which it or its properties
are bound;
 
 
(g)           No Proceedings.  There are no proceedings or investigations,
pending or, to the best knowledge of the Trust, threatened against the Trust
before any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Assignment,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Assignment, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Trust, would materially and adversely affect the
performance by the Trust of its obligations under this Assignment or (iv)
seeking any determination or ruling that would materially and adversely affect
the validity or enforceability of this Assignment; and
 
 
(h)           All Consents.  All authorizations, consents, orders or approvals
of any court or other governmental authority required to be obtained by the
Trust in connection with the execution and delivery of this Assignment by the
Trust and the performance of the transactions contemplated by this Assignment by
the Trust, have been obtained.
 
 
5.           Conditions Precedent.  The acceptance by the Collateral Agent set
forth in Section 3 hereof and the amendment of the Asset Pool One Supplement
pursuant to Section 6 hereof are each subject to the satisfaction of the
conditions precedent set forth in subsection 2.4(c) of the Asset Pool One
Supplement on or prior to the dates specified in such subsection 2.4(c).  For
purposes of subsection 2.4(c)(ii) of the Asset Pool One Supplement, “Notice
Date” shall having the meaning specified in Section 1 hereof.  With respect to
the condition specified in subsection 2.4(c)(xi) of the Asset Pool One
Supplement, on or prior to the date hereof, the Administrator, on behalf of the
Trust, shall have delivered to the Collateral Agent a certificate of a Vice
President or more senior officer of the Administrator, substantially in the form
of Schedule 2 hereto, certifying that all requirements set forth in subsection
2.4(c) of the Asset Pool One Supplement for designating and conveying Additional
Collateral Certificates have been satisfied.  The
 


C-3

--------------------------------------------------------------------------------




Collateral Agent may conclusively rely on such Officer’s Certificate, shall have
no duty to make inquiries with regard to the matters set forth therein, and
shall incur no liability in so relying.
 
6.           Amendment of the Asset Pool One Supplement.  The Asset Pool One
Supplement is hereby amended to provide that all references therein to the
“Asset Pool One Supplement,” to “this Asset Pool One Supplement” and to “herein”
shall be deemed from and after the Addition Date to be a dual reference to the
Asset Pool One Supplement as supplemented by this Assignment.  All references
therein to Additional Asset Pool One Collateral Certificates shall be deemed to
include the Additional Collateral Certificate designated hereby.  Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants and conditions of the Asset Pool One Supplement shall remain unamended
and shall continue to be, and shall remain, in full force and effect in
accordance with its terms and except as expressly provided herein shall not
constitute or be deemed to constitute a waiver of compliance with or a consent
to noncompliance with any term or provision of the Asset Pool One Supplement.
 
 
7.           Counterparts.  This Assignment may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which shall constitute one and the same
instrument.
 
 
8.           GOVERNING LAW.   THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
 
9.           Limitation of Liability.  Notwithstanding any other provision
herein or elsewhere, this Assignment has been executed and delivered by
Wilmington Trust Company on behalf of the Trust, not in its individual capacity,
but solely in its capacity as Owner Trustee, and in no event shall Wilmington
Trust Company in its individual capacity have any liability in respect of the
representations, warranties, or obligations of the Trust hereunder or under any
other document, as to all of which recourse shall be had solely to the assets of
the Trust, and for all purposes of this Assignment and each other document, the
Owner Trustee (as such or in its individual capacity) shall be subject to, and
entitled to the benefits of, the terms and provisions of the Trust Agreement.
 


C-4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Trust, and the
Collateral Agent have caused this Assignment to be duly executed by their
respective officers as of the day and year first above written.
 

   
CHASE ISSUANCE TRUST
         
By:
WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee on behalf of the Trust
         
By:
       
Name:
     
Title:
         
WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Collateral
         
By:
       
Name:
     
Title:







C-5

--------------------------------------------------------------------------------




 
Schedule 1 (to Exhibit C)
 
LIST OF ADDITIONAL ASSET POOL ONE COLLATERAL CERTIFICATES
 




C-6

--------------------------------------------------------------------------------




 
Schedule 2 (to Exhibit C)
 
Chase Issuance Trust
 
 
Officer’s Certificate
 
__________________, a duly authorized officer of Chase Bank USA, National
Association, as administrator (the “Administrator”) for the Chase Issuance Trust
(the “Trust”), hereby certifies and acknowledges on behalf of the Trust that to
the best of [his/her] knowledge the following statements are true on
_______________ (the “Addition Date”), and acknowledges on behalf of the Trust
that this Officer’s Certificate will be relied upon by Wells Fargo Bank,
National Association (“Wells Fargo”), as collateral agent (the “Collateral
Agent”) in connection with the Collateral Agent entering into Assignment No. ___
of an Additional Collateral Certificate, dated as of _______________ (the
“Assignment”), by and between the Trust and the Collateral Agent, in connection
with the Second Amended and Restated Asset Pool One Supplement, dated as of
December 19, 2007 (as heretofore supplemented and amended, the “Asset Pool One
Supplement”), by and between the Trust and Wells Fargo as indenture trustee (the
“Indenture Trustee”) and Collateral Agent.  The undersigned hereby certifies and
acknowledges on behalf of the Trust that:
 
(a)           Conditions Precedent.  All of the requirements for the addition of
Additional Collateral Certificates set forth under subsection 2.4(c) of the
Asset Pool One Supplement shall have been satisfied in all material respects on
the Addition Date.
 
(b)           Delivery of Assignment.  On or before the Addition Date, with
respect to the Additional Asset Pool One Collateral Certificates, the Trust has
delivered to the Collateral Agent the Assignment (including an acceptance by the
Collateral Agent for the benefit and security of the Asset Pool One Noteholders,
the Indenture Trustee, in its individual capacity and the Collateral Agent, in
its individual capacity).
 
(c)           Legal, Valid and Binding Obligation.  The Assignment constitutes a
legal, valid and binding obligation of the Trust enforceable against the Trust
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity).
 
(d)           Eligibility of Additional Collateral Certificate.  As of the
Addition Date, each Additional Collateral Certificate designated pursuant to the
Assignment is an Eligible Collateral Certificate.
 
(e)           Insolvency.  As of the Addition Date, no Insolvency Event with
respect to the Trust has occurred and the pledge by the Trust of the Additional
Collateral Certificate to the Collateral Agent has not been made in
contemplation of the occurrence thereof.
 
(f)           No Adverse Effect.  The acquisition by the Collateral Agent of the
Additional Collateral Certificate shall not, in the reasonable belief of the
Trust, result in an Adverse Effect.
 


C-7

--------------------------------------------------------------------------------




(g)           No Conflict.  The execution and delivery by the Trust of this
Assignment, the performance of the transactions contemplated by the Assignment
and the fulfillment of the terms thereof applicable to the Trust, will not
conflict with or violate any Requirements of Law applicable to the Trust or
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which the Trust is a party or by which it or its properties
are bound.
 
(h)           No Proceedings.  There are no proceedings or investigations,
pending or, to the best knowledge of the Trust, threatened against the Trust
before any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality (i) asserting the invalidity of the Assignment,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by the Assignment, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Trust, would materially and adversely affect the
performance by the Trust of its obligations under the Assignment or (iv) seeking
any determination or ruling that would materially and adversely affect the
validity or enforceability of the Assignment.
 
(i)           All Consents.  All authorizations, consents, orders or approvals
of any court or other governmental authority required to be obtained by the
Trust in connection with the execution and delivery of the Assignment by the
Trust and the performance of the transactions contemplated by the Assignment by
the Trust, have been obtained.
 
Initially capitalized terms used herein and not otherwise defined are used as
defined in the Asset Pool One Supplement.
 




C-8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have hereunto set my hand this ____ day of __________.
 

   
CHASE ISSUANCE TRUST
         
By:
CHASE BANK USA, NATIONAL ASSOCIATION, not in its individual capacity but solely
as Administrator on behalf of the Trust
         
By:
       
Name:
     
Title:
     



 
:


C-9

--------------------------------------------------------------------------------




 
 
Exhibit D
 
FORM OF REASSIGNMENT OF RECEIVABLES IN REMOVED ACCOUNTS
INCLUDED IN ASSET POOL ONE
(as required by subsection 2.5(b)(ii) of the Asset Pool One Supplement)
 
 
REASSIGNMENT NO. _______ OF RECEIVABLES INCLUDED IN ASSET POOL ONE (this
“Reassignment”), dated as of _________, by and between the CHASE ISSUANCE TRUST
(the “Trust”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Collateral
Agent”), pursuant to the Asset Pool One Supplement referred to below.
 
 
W I T N E S S E T H:
 
 
WHEREAS, the Trust and the Collateral Agent are parties to the Second Amended
and Restated Asset Pool One Supplement, dated as of December 19, 2007
(hereinafter as such agreement may have been, or may from time to time be,
amended, supplemented or otherwise modified, the “Asset Pool One Supplement”);
 
 
WHEREAS, pursuant to the Asset Pool One Supplement, the Trust wishes to remove
from Asset Pool One all Asset Pool One Receivables in certain designated Asset
Pool One Accounts identified on Schedule 1 to this Reassignment (the “Removed
Asset Pool One Accounts”) and to cause the Collateral Agent to reassign the
Asset Pool One Receivables of such Removed Asset Pool One Accounts, whether now
existing or hereafter created, from the Collateral Agent to the Trust; and
 
 
WHEREAS, the Collateral Agent is willing to accept such designation and to
reassign the Asset Pool One Receivables in the Removed Asset Pool One Accounts
subject to the terms and conditions hereof;
 
 
NOW, THEREFORE, the Owner Trustee, on behalf of the Trust, and the Collateral
Agent hereby agree as follows:
 
 
1.           Defined Terms.  All terms defined in the Asset Pool One Supplement
and used herein shall have such defined meanings when used herein, unless
otherwise defined herein.
 
 
“Removal Cut-Off Date” shall mean, with respect to the Removed Asset Pool One
Accounts designated hereby, ___________
 
 
“Removal Date” shall mean, with respect to the Removed Asset Pool One Accounts
designated hereby, _____________
 
 
“Removal Notice Date” shall mean, with respect to the Removed Asset Pool One
Accounts, ___________.
 
 
2.           Designation of Removed Asset Pool One Accounts.  No later than five
Business Days after the Removal Date, or as otherwise agreed upon between the
Trust and the Collateral Agent, the Trust will deliver to the Collateral Agent a
true and complete list (in the form of a
 


D-1

--------------------------------------------------------------------------------




computer file, microfiche list, CD-ROM or such other form as is agreed upon
between the Transferor and the Collateral Agent) of all Removed Asset Pool One
Accounts, identified by account number and the aggregate amount of Asset Pool
One Principal Receivables in each Removed Asset Pool One Account as of the
Removal Cut-Off Date, which list shall, as of the Removal Date, modify and amend
and be incorporated into and made a part of this Reassignment and the Asset Pool
One Supplement.
 
3.           Reassignment of Receivables.  The Collateral Agent does hereby
reassign to the Trust, without recourse, on and after the Removal Date, all
right, title and interest of the Collateral Agent in, to and under the Asset
Pool One Receivables now existing and hereafter created from time to time in the
Removed Asset Pool One Accounts, all Interchange and Recoveries related thereto,
all monies due or to become due (including all Asset Pool One Finance Charge
Receivables) and all amounts received or receivable with respect thereto and all
proceeds (as defined in the UCC as in effect in the applicable jurisdiction)
thereof (the “Removed Collateral”).
 
 
4.           Conditions Precedent.  The reassignment  hereunder of the Asset
Pool One Receivables in the Removed Asset Pool One Accounts and the amendment of
the Asset Pool One Supplement pursuant to Section 7 of this Reassignment are
each subject to the satisfaction, on or prior to the Removal Date, of the
conditions set forth in subsection 2.5(b) of the Asset Pool One Supplement.
 
 
5.           Representations and Warranties.  The Trust hereby represents and
warrants to the Collateral Agent as of the Removal Date that:
 
(a)           Legal, Valid and Binding Obligation.  This Reassignment
constitutes a legal, valid and binding obligation of the Trust enforceable
against the Trust, in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and the rights of creditors of national banking
associations and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity); and
 
(b)           List of Removed Accounts.  The list of Removed Asset Pool One
Accounts delivered pursuant to subsection 2.5(b)(ii) of the Asset Pool One
Supplement, as of the Removal Date, is true and complete in all material
respects.
 
 
6.           Representations and Warranties of the Servicer.  No selection
procedures believed by the Servicer to be materially adverse to the interests of
the Asset Pool One Noteholders were utilized in selecting the Removed Asset Pool
One Accounts to be removed from the Trust and (I) a random selection procedure
was used by the Servicer in selecting the Removed Asset Pool One Accounts and
only one such removal of randomly selected Accounts shall occur in the then
current Monthly Period, (II) the Removed Asset Pool One Accounts arose pursuant
to an affinity, private-label, agent-bank, co-branding or other arrangement with
a third party that has been cancelled by such third party or has expired without
renewal and which by its terms permits the third party to repurchase the Removed
Asset Pool One Accounts subject to such arrangement, upon such cancellation or
non-renewal and the third party has exercised such repurchase right or
 


D-2

--------------------------------------------------------------------------------




(III) the Removed Asset Pool One Accounts were selected using another method
that will not preclude transfers from being accounted for as sales under
generally accepted accounting principles or prevent the Trust from continuing to
qualify as a qualifying special purpose entity in accordance with SFAS 140.
 
7.           Amendment of the Asset Pool One Supplement.  The Asset Pool One
Supplement is hereby amended to provide that all references therein to the
“Asset Pool One Supplement,” to “this Asset Pool One Supplement” and to “herein”
shall be deemed from and after the Removal Date to be a dual reference to the
Asset Pool One Supplement as supplemented by this Reassignment.  All references
therein to the Asset Pool One Accounts shall be deemed not to include the
Removed Asset Pool One Accounts designated hereunder and all references to Asset
Pool One Receivables shall be deemed not to include the Asset Pool One
Receivables reassigned hereunder.  Except as expressly amended hereby, all of
the representations, warranties, terms, covenants and conditions of the Asset
Pool One Supplement shall remain unamended and shall continue to be, and shall
remain, in full force and effect in accordance with its terms and except as
expressly provided herein shall not constitute or be deemed to constitute a
waiver of compliance with or a consent to noncompliance with any term or
provision of the Asset Pool One Supplement.
 
 
8.           Release.
 
(a)           The Collateral Agent hereby expressly terminates, relinquishes,
releases, discharges and renders ineffective any and all security interests,
liens, mortgages and encumbrances, as against the Trust, any transferee of the
Trust and any person claiming title to or an interest in the Removed Collateral
through any such person, or any successor or assign of any of the foregoing (all
such persons and entities being referred to individually as a “Transferee” and
collectively as the “Transferees”), any and all right, title, benefit, interest
or claim whatsoever, present or future, actual or contingent (collectively,
“Rights”), owned or held by the Collateral Agent to, against or in respect of
the Removed Collateral.
 
(b)           In case any provision of this Reassignment shall be rendered
invalid, illegal or unenforceable in any jurisdiction, the Collateral Agent
hereby acknowledges that its interest in the Removed Collateral is subordinate
and junior to the security interest of any Transferee and hereby expressly
agrees that any security interest it may have in any Removed Collateral is and
shall remain subordinate and junior to all security interests granted by a
Transferee, regardless of the time of the recording, perfection or filing
thereof or with respect thereto.
 
(c)           The Collateral Agent acknowledges and agrees that the Transferees
and their representatives are expressly entitled to rely on the provisions of
this Section 8, it being the intent of the Collateral Agent that the Transferees
will acquire title to the Removed Collateral purchased by them free of any
Rights owned or held by the Collateral Agent to, against or in respect of the
Removed Collateral.
 
            9.           Counterparts.  This Reassignment may be executed in two
or more counterparts, and by different parties on separate counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.
 


D-3

--------------------------------------------------------------------------------


 
 
 
            10.           GOVERNING LAW.  THIS REASSIGNMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
 
11.           Limitation of Liability.  Notwithstanding any other provision
herein or elsewhere, this Reassignment has been executed and delivered by
Wilmington Trust Company on behalf of the Trust, not in its individual capacity,
but solely in its capacity as Owner Trustee, in no event shall Wilmington Trust
Company in its individual capacity have any liability in respect of the
representations, warranties, or obligations of the Trust hereunder or under any
other document, as to all of which recourse shall be had solely to the assets of
the Trust, and for all purposes of this Reassignment and each other document,
the Owner Trustee (as such or in its individual capacity) shall be subject to,
and entitled to the benefits of, the terms and provisions of the Trust
Agreement.
 
 
12.           Authorization.  The Collateral Agent hereby authorizes the Trust,
or any agent designated by the Trust, to file any financing statements or
continuation statements, and amendments to financing statements, in any
jurisdictions and with any filing offices as the Trust may determine, in its
sole discretion, are necessary or advisable to reflect the reassignment to the
Trust pursuant to Section 3 hereof.  Such financing statements may describe the
collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
the Trust may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Trust in connection herewith, including, without limitation,
describing such property as “all assets” or “all personal property.”
 




D-4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Trust, and the
Collateral Agent have caused this Reassignment to be duly executed by their
respective officers as of the day and year first above written.
 

   
CHASE ISSUANCE TRUST
         
By:
WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee on behalf of the Trust
         
By:
       
Name:
     
Title:
         
WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Collateral Agent
         
By:
       
Name:
     
Title:









D-5

--------------------------------------------------------------------------------




 
Schedule 1 (to Exhibit D)
 
LIST OF REMOVED ASSET POOL ONE ACCOUNTS
 
 
[Delivered to the Owner Trustee]
 


D-6

--------------------------------------------------------------------------------




 
Schedule 2-A (to Exhibit D)
 
Chase Issuance Trust
 
 
Officer’s Certificate
 
 
__________________, a duly authorized officer of Chase Bank USA, National
Association, as administrator (the “Administrator”) for the Chase Issuance Trust
(the “Trust”), hereby certifies and acknowledges on behalf of the Trust that to
the best of [his/her] knowledge the following statements are true on
_______________ (the “Removal Date”), and acknowledges on behalf of the Trust
that this Officer’s Certificate will be relied upon by Wells Fargo Bank,
National Association (“Wells Fargo”), as collateral agent (the “Collateral
Agent”) in connection with the Collateral Agent entering into Reassignment No.
___ of Receivables in Removed Accounts, dated as of _______________ (the
“Reassignment”), by and between the Trust and the Collateral Agent, in
connection with the Second Amended and Restated Asset Pool One Supplement, dated
as of December 19, 2007 (as heretofore supplemented and amended, the “Asset Pool
One Supplement”), by and between the Trust and Wells Fargo as indenture trustee
(the “Indenture Trustee”) and Collateral Agent.  The undersigned hereby
certifies and acknowledges on behalf of the Trust that:
 
 
(a)           Conditions Precedent.  All of the requirements for the removal of
Accounts set forth under subsection 2.5(b) of the Asset Pool One Supplement
shall have been satisfied in all material respects on the Removal Date.
 
 
(b)           Delivery of Reassignment.  On or prior to the Removal Date, the
Trust has delivered to the Collateral Agent, for execution, the Reassignment and
within five Business Days after the Removal Date, the Trust shall deliver to the
Collateral Agent a true and complete list (in the form of a computer file,
microfiche list, CD-ROM or such other form as is agreed upon between the
Transferor and the Collateral Agent) of the Removed Asset Pool One Accounts,
identified by account number and the aggregate amount of the Asset Pool One
Receivables in each Removed Asset Pool One Account as of the Removal Cut-Off
Date and such list shall, as of the Removal Date, modify and amend and be
incorporated into and made a part of the Reassignment and the Asset Pool One
Supplement.
 
 
(c)           Legal, Valid and Binding Obligation.  The Reassignment constitutes
a legal, valid and binding obligation of the Trust enforceable against the Trust
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and the rights of creditors of national banking associations and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity).
 
 
Initially capitalized terms used herein and not otherwise defined are used as
defined in the Asset Pool One Supplement.
 




D-7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have hereunto set my hand this ____ day of __________.
 

   
CHASE ISSUANCE TRUST
         
By:
CHASE BANK USA, NATIONAL ASSOCIATION, not in its individual capacity but solely
as Administrator on behalf of the Trust
         
By:
       
Name:
     
Title:





D-8

--------------------------------------------------------------------------------




 
Schedule 2-B (to Exhibit D)
 
Chase Bank USA, National Association
 
 
Chase Issuance Trust
 
 
Officer’s Certificate
 
____________________, a duly authorized officer of Chase Bank USA, National
Association, a national banking association (the “Servicer”), hereby certifies
and acknowledges on behalf of the Servicer that to the best of [her/his]
knowledge the following statements are true on ___________ (the “Removal Date”),
and acknowledges on behalf of the Servicer that this Officer’s Certificate will
be relied upon by Wells Fargo Bank, National Association, as Collateral Agent
(the “Collateral Agent”) of the Chase Issuance Trust in connection with the
Collateral Agent entering into Reassignment No. ___ of Receivables in Removed
Accounts, dated as of the related Removal Date (the “Reassignment”), by and
between the Issuing Entity and the Collateral Agent, in connection with the
Second Amended and Restated Asset Pool One Supplement, dated as of December 19,
2007 (as heretofore supplemented and amended, the “Asset Pool One Supplement”),
by and among the Trust, and Wells Fargo Bank, National Association, as Indenture
Trustee and Collateral Agent.  The undersigned hereby certifies and acknowledges
on behalf of the Servicer that:
 
(a)           (x) a random selection procedure was used by the Servicer in
selecting the Removed Asset Pool One Accounts and only one such removal of
randomly selected Accounts shall occur in the then current Monthly Period, (y)
the Removed Asset Pool One Accounts arose pursuant to an affinity,
private-label, agent-bank, co-branding or other arrangement with a third party
that has been cancelled by such third party or has expired without renewal and
which by its terms permits the third party to repurchase the Removed Asset Pool
One Accounts subject to such arrangement, upon such cancellation or non-renewal
and the third party has exercised such repurchase right or (z) the Removed Asset
Pool One Accounts were selected using another method that will not preclude
transfers from being accounted for as sales under generally accepted accounting
principles or prevent the Trust from continuing to qualify as a qualifying
special purpose entity in accordance with SFAS 140 (or any relevant replacement
statement); and
 
(b)            on or before the Removal Notice Date specified in the
Reassignment, the Servicer gave each Note Rating Agency written notice that the
Asset Pool One Receivables from the Removed Asset Pool One Accounts are to be
reassigned to the Trust or its designee, specifying the date for removal of the
Removed Asset Pool One Accounts.
 
Initially capitalized terms used herein and not otherwise defined are used as
defined in the Transfer and Servicing Agreement.
 


D-9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have hereunto set my hand as of the _____ day of
_____________.
 

   
CHASE BANK USA, NATIONAL ASSOCIATION, as Servicer
         
By:
       
Name:
     
Title:





D-10

--------------------------------------------------------------------------------




 
 
 
Exhibit E-1
 
CHASE ISSUANCE TRUST
Form of Monthly Payment Instructions and Notification to the
First USA Credit Card Master Trust Trustee
First USA Credit Card Master Trust Collateral Certificate
 
Monthly Period:  [                  ] 20[   ]
 
1.           Unless otherwise specified herein, capitalized terms used in this
certificate have their respective meanings set forth in the First USA Credit
Card Master Trust Pooling and Servicing Agreement, as supplemented by the Series
2002-CC Supplement, dated as of October 15, 2004, each as between Chase Bank
USA, National Association and The Bank of New York (Delaware), as trustee of the
First USA Credit Card Master Trust (collectively, the “Agreement”).
 
2.           Chase Bank USA, National Association is, as of the date hereof, the
Transferor, Servicer and Administrator under the Transfer and Servicing
Agreement.
 
3.           The undersigned is a Servicing Officer.
 
4.           The Proposed Principal Shortfall Amount for the related Monthly
Period which the Series 2002-CC Certificateholder requests to be made in
accordance with Section 3.13 of the Asset Pool One Supplement is
$_______________.
 
5.           The Additional Invested Amount which the Series 2002-CC
Certificateholder requests to purchase from the First USA Credit Card Master
Trust on the related Transfer Date is $_______________.
 
 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
certificate on this _____ day of _____________.
 

   
CHASE BANK USA, NATIONAL ASSOCIATION, as Servicer
         
By:
       
Name:
     
Title:





 


 


E-1-1

--------------------------------------------------------------------------------




 
 
Exhibit E-2
 
CHASE ISSUANCE TRUST
Form of Monthly Payment Instructions and Notification to the
Chase Credit Card Master Trust Trustee
Chase Credit Card Master Trust Collateral Certificate
 
Monthly Period:  [                  ] 20[   ]
 
1.         Unless otherwise specified herein, capitalized terms used in this
certificate have their respective meanings set forth in the Chase Credit Card
Master Trust Pooling and Servicing Agreement, as supplemented by the Series
2004-CC Supplement, dated as of October 20, 2004, each as between Chase Bank
USA, National Association and The Bank of New York, as trustee of the Chase
Credit Card Master Trust (collectively, the “Agreement”).
 
2.         Chase Bank USA, National Association is, as of the date hereof, the
Transferor, Servicer and Administrator under the Agreement.
 
3.         The undersigned is a Servicing Officer.
 
4.         The Proposed Principal Shortfall Amount for the related Monthly
Period which the Series 2004-CC Certificateholder requests to be made in
accordance with Section 3.13 of the Asset Pool One Supplement is
$_______________.
 
5.         The Additional Invested Amount which the Series 2004-CC
Certificateholder requests to purchase from the Chase Credit Card Master Trust
on the related Transfer Date is $_______________.
 
 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
certificate on this _____ day of _____________.
 

   
CHASE BANK USA, NATIONAL ASSOCIATION, as Servicer
         
By:
       
Name:
     
Title:





E-2-1

--------------------------------------------------------------------------------




 
 
Exhibit F
 
CHASE ISSUANCE TRUST
Form of Asset Pool One Monthly Servicer’s Certificate
 
Monthly Period:  [                      ] 20[  ]
 
1.          Capitalized terms used in this certificate have their respective
meanings set forth in the Third Amended and Restated Indenture, dated as of
December 19, 2007, and the Second Amended and Restated Asset Pool One
Supplement, dated as of December 19, 2007, each between the Chase Issuance Trust
and Wells Fargo Bank, National Association, and, with respect to the First USA
Credit Card Master Trust, the Third Amended and Restated Pooling and Servicing
Agreement, dated as of December 19, 2007 between Chase Bank USA, National
Association and The Bank of New York (Delaware) or, with respect to the Chase
Credit Card Master Trust, the Fifth Amended and Restated Pooling and Servicing
Agreement, dated as of December 19, 2007, between Chase Bank USA, National
Association and The Bank of New York.
 
2.         Chase Bank USA, National Association is, as of the date hereof, the
Transferor, Servicer and Administrator under the Transfer and Servicing
Agreement.
 
3.         The undersigned is a Servicing Officer.
 
4.         Collateral of Asset Pool One as of the last day of the related
Monthly Period:
 
Collateral Certificates                                                      $
 
Principal Receivables                                                      $
 
Excess Funding
Amount                                                      $________________
 
TOTAL:                                        $
 
5a.       The Nominal Liquidation Amount of all Asset Pool One Notes as of the
last day of the related Monthly Period:
 
CHASEseries                                        $________________
 
TOTAL                                        $
 
5b.       Asset Pool One Transferor Amount as of the last day of the related
Monthly Period is $______________.
 
5c.       Asset Pool One Required Transferor Amount for the related Monthly
Period is $______________.
 
5d.       Asset Pool One Pool Balance for the related Monthly Period is
$___________.
 
5e.       Asset Pool One Minimum Pool Balance for the related Monthly Period is
$_________.
 


F-1

--------------------------------------------------------------------------------




6a.       The aggregate amount of Collections of Principal Receivables received
by Asset Pool One for the related Monthly Period is $______________.
 
6b.       The aggregate amount of Collections of Principal Receivables allocated
pursuant to Section 3.3 of the Asset Pool One Supplement for the related Monthly
Period:
 
CHASEseries                                                     _____%$______________
 
TOTAL                                                     %$
 
7a.        The aggregate amount of Collections of Finance Charge Receivables
received by Asset Pool One for the related Monthly Period is $______________.
 
7b.        The aggregate amount of Collections of Finance Charge Receivables
allocated pursuant to subsection 3.2(a) of the Asset Pool One Supplement for the
related Monthly Period:
 
CHASEseries                                                     _____%$______________
 
TOTAL                                                     %$
 
8a.        The Asset Pool One Servicing Fee for the related Monthly Period is
$_________.
 
8b.        The Asset Pool One Servicing Fee allocated to each Series pursuant to
subsection 3.4(b) of the Asset Pool One Supplement for the related Monthly
Period:
 
CHASEseries                                                     _____%$______________
 
TOTAL                                                     %$
 
9a.        The Asset Pool One Default Amount for the related Monthly Period is
$_________.
 
9b.        The Asset Pool One Default Amount allocated to each Series pursuant
to subsection 3.2(b) of the Asset Pool One Supplement for the related Monthly
Period:
 
CHASEseries                                                     _____%$______________
 
TOTAL                                                     %$
 
10.        The percentage of outstanding balances in Asset Pool One that were
delinquent as of the end of the day of the last day of the related Monthly
Period:
 
30-59 days
%
60-89 days
%
90-119 days
%
120-149 days
%
150-179 days
%
180 or more days
%__________
TOTAL
%



F-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate on this _______ day of ___________.
 

   
CHASE BANK USA, NATIONAL ASSOCIATION, as Servicer
         
By:
       
Name:
     
Title:







F-3

--------------------------------------------------------------------------------






 
Schedule 1


LIST OF ASSET POOL ONE ACCOUNTS
Delivered to the Collateral Agent
[Deemed Incorporated]
 
 

Schedule 1-1

--------------------------------------------------------------------------------
